Case: 1:20-cv-07750 Document #: 1-1 Filed: 12/28/20 Page 1 of 56 PageID #:12




    EXHIBIT A
                                                 Case: 1:20-cv-07750 Document 12-Person
                                                                              #: 1-1 Filed:Jury
                                                                                            12/28/20 Page 2 of 56 PageID #:13
                      Hearing Date: 1/7/2021 10:00 AM - 10:00 AM
                      Courtroom Number: 2405
                      Location: District 1 Court                                                                                    FILED
                              Cook County, IL                                                                                       9/9/2020 12:12 PM
                                                                IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS                       DOROTHY BROWN
                                                                                                                                    CIRCUIT CLERK
                                                                   COUNTY DEPARTMENT, CHANCERY DIVISION
                                                                                                                                    COOK COUNTY, IL
FILED DATE: 9/9/2020 12:12 PM 2020CH05784




                                                                                                                                    2020CH05784
                                             BIRCH GOLD GROUP, LP,                               )
                                                                                                 )                                  10382869
                                                                      Plaintiff,                 )
                                                                                                 )
                                                         v.                                      )
                                                                                                 )
                                             CERTAIN UNDERWRITERS AT                             )
                                             LLOYD’S OF LONDON SUBSCRIBING                       )
                                             TO POLICY NUMBER N184678, CHUBB                     )
                                             UNDERWRITING AGENCIES LTD., AND                     )
                                             TALBOT UNDERWRITING LTD.,                           )
                                                                                                 )
                                                                      Defendants.                )

                                                                                         COMPLAINT

                                                     Plaintiff Birch Gold Group, LP (“Birch”) for its Complaint against Defendants including

                                            certain underwriters at Lloyd’s of London subscribing to policy number N184678, Chubb

                                            Underwriting Agencies, Ltd., and Talbot Underwriting Ltd. (collectively the “insurers”), alleges

                                            as follows:

                                                                                           Summary

                                                     1.       Birch purchased a directors and officers liability insurance policy from the

                                            insurers which states that it covers any administrative investigations commenced by the service

                                            of a subpoena. Birch and its officers were later issued such a subpoena and requested that the

                                            insurers provide a defense. However, the insurers denied coverage. Birch therefore seeks to

                                            recover the defense costs it incurred and a declaration that the policy provides coverage for the

                                            subpoena.

                                                                                             Parties

                                                     2.       Birch is a limited partnership organized under the laws of the state of California

                                            with its principal place of business at 3500 Olive Avenue, Suite 730, Burbank, California 91505.


                                            12468081.1
                                                Case: 1:20-cv-07750 Document #: 1-1 Filed: 12/28/20 Page 3 of 56 PageID #:14




                                                   3.      Certain underwriters at Lloyd’s of London subscribing to policy number N184678

                                            are organized under the laws of the United Kingdom with a principal place of business at One
FILED DATE: 9/9/2020 12:12 PM 2020CH05784




                                            Lime Street, London EC3M 7HA England.

                                                   4.      Certain underwriters at Lloyd’s of London subscribing to policy number N184678

                                            transact business in Illinois, United States of America.

                                                   5.      Chubb Underwriting Agencies, Ltd. is an insurance company organized under the

                                            laws of the United Kingdom with a principal place of business at 100 Leadenhall Street, London

                                            EC3A 3BP England.

                                                   6.      Chubb Underwriting Agencies, Ltd. transacts business in Illinois, United States of

                                            America.

                                                   7.      Talbot Underwriting Ltd. is an insurance company organized under the laws of

                                            the United Kingdom with a principal place of business at 60 Threadneedle Street London EC2R

                                            8HP England.

                                                   8.      Talbot Underwriting Ltd. transacts business in Illinois, United States of America.

                                                                                   Factual Background

                                                   9.      Birch submitted a completed 21 page application for insurance with the insurers

                                            entitled Financial Institutions Risk Protector Application, dated November 17, 2017.

                                                   10.     On Birch’s insurance application with the insurers, Birch’s “primary nature of

                                            business” was listed as “GOLD, SILVER”.

                                                   11.     In exchange for a premium payment made by Birch, the insurers issued a Private

                                            Company Management Liability Policy, number N184678, effective June 28, 2018 to June 28,

                                            2019 (the “policy”) to Birch.

                                                   12.     A copy of the policy is attached hereto as “Exhibit A”.



                                                                                            -2-
                                            Case: 1:20-cv-07750 Document #: 1-1 Filed: 12/28/20 Page 4 of 56 PageID #:15




                                              13.    Birch paid $31,460 in premium, taxes, and fees for the policy.

                                              14.    Certain underwriters at Lloyd’s of London agreed to the terms of the policy.
FILED DATE: 9/9/2020 12:12 PM 2020CH05784




                                              15.    Chubb Underwriting Agencies, Ltd. agreed to the terms of the policy.

                                              16.    Talbot Underwriting Ltd. agreed to the terms of the policy.

                                              17.    The policy includes the following language:

                                                     I.     INSURING AGREEMENTS

                                                            A. Management Liability

                                                                If Management Liability coverage is purchased as
                                                                indicated in Item 3 of the Declarations:
                                                                                    ***

                                                                    2.     Company Reimbursement

                                                                           The Insurer shall pay the Loss of the
                                                                           Company for which the Company has
                                                                           indemnified the Insured Persons and which
                                                                           the Insured Persons have become legally
                                                                           obligated to pay by reason of a Claim first
                                                                           made against the Insured Persons and
                                                                           reported to the Insurer during the Policy
                                                                           Period or, if elected, the Extended
                                                                           Reporting Period, for any Wrongful Acts
                                                                           taking place prior to the end of the Policy
                                                                           Period.

                                                                    3.     Company Liability

                                                                       The Insurer shall pay the Loss of the
                                                                       Company which the Company becomes
                                                                       legally obligated to pay by reason of a Claim.
                                                                       ..
                                                                                ***
                                                     II.    DEFINITIONS

                                                            When used in this Policy:
                                                                                   ***
                                                            D.    Claim means:
                                                                                      ***



                                                                                    -3-
                                                Case: 1:20-cv-07750 Document #: 1-1 Filed: 12/28/20 Page 5 of 56 PageID #:16




                                                                          6.      a civil, administrative or regulatory
                                                                                  investigation    against    the     Insured,
                                                                                  commenced by the service upon or other
FILED DATE: 9/9/2020 12:12 PM 2020CH05784




                                                                                  receipt by the Insured of a written notice or
                                                                                  subpoena from the investigating authority
                                                                                  identifying the Insured as an individual
                                                                                  against whom a civil, administrative or
                                                                                  regulatory investigation or proceeding may
                                                                                  be commenced;

                                                                                              ***
                                                                  L.      Insured means:

                                                                          1.      any Insured Person;
                                                                                             ***

                                                                  M.      Insured Person means any person who was, now is
                                                                          or shall become:
                                                                          1.      a duly elected or appointed director, trustee
                                                                                  (excluding a bankruptcy trustee), officer or
                                                                                  similar executive of the Company, and any
                                                                                  member of the management board of a
                                                                                  limited liability company;

                                                                                          ***
                                                                  P.      Loss means the… Defense Costs which the Insured
                                                                          becomes legally obligated to pay on account of any
                                                                          Claim . . . for Wrongful Acts to which this Policy
                                                                          applies. . .

                                                   18.     The policy therefore should cover the defense costs for a subpoena identifying

                                            Birch and/or its officers as individuals against whom an administrative investigation may be

                                            commenced.

                                                   19.     On or about August 28, 2018, Birch and its officers were served with a subpoena

                                            that falls within the policy. The subpoena was dated August 28, 2018 and was accompanied by a

                                            cover letter (collectively the “Subpoena”).

                                                   20.     The Subpoena involves an administrative investigation of Birch.

                                                   21.     The Subpoena involves an administrative investigation of Birch’s officers.



                                                                                           -4-
                                                Case: 1:20-cv-07750 Document #: 1-1 Filed: 12/28/20 Page 6 of 56 PageID #:17




                                                      22.   The cover letter for the Subpoena is explicitly directed to Laith Alsarraf.

                                                      23.   The Subpoena is explicitly directed to Laith Alsarraf.
FILED DATE: 9/9/2020 12:12 PM 2020CH05784




                                                      24.   Laith Alsarraf is an officer of Birch.

                                                      25.   The Subpoena states under its definitions that “[t]he term ‘Birch Gold Group’

                                            includes but is not limited to Birch Gold Group, LP. . . and includes all of its current. . . officers”.

                                                      26.   The Subpoena sought records from Laith Alsarraf.

                                                      27.   The Subpoena sought records from Birch’s officers.

                                                      28.   The Subpoena contains matters that fall within the scope of coverage for the

                                            policy.

                                                      29.   Birch therefore sent a copy of the Subpoena to the insurers on September 10,

                                            2018, and requested that coverage be provided under the policy.

                                                      30.   Shortly after September 10, 2018, the insurers received the copy of the Subpoena.

                                                      31.   However, the insurers denied coverage by letter dated November 2, 2018, and

                                            subsequent letters.

                                                      32.   Philip E. Cook at The Cook Law Firm on behalf of Birch (“Cook”) sent a letter,

                                            dated October 9, 2018, to John Grimble at Oxford Insurance Brokers Ltd.

                                                      33.   Ralph A. Guirgis at Clyde & Co US LLP on behalf of the insurers (“Guirgis”)

                                            sent a letter to Cook, dated November 2, 2018.

                                                      34.   Cook sent a letter to Guirgis, dated November 13, 2018.

                                                      35.   Guirgis sent a letter to Cook, dated November 30, 2018.

                                                      36.   Cook sent a letter to Guirgis, dated December 10, 2018.

                                                      37.   Guirgis sent a letter to Cook, dated January 3, 2019.

                                                      38.   Cook sent a letter to Guirgis, dated January 14, 2019.



                                                                                              -5-
                                                Case: 1:20-cv-07750 Document #: 1-1 Filed: 12/28/20 Page 7 of 56 PageID #:18




                                                      39.    Cook sent a letter to Guirgis, dated February 28, 2019.

                                                      40.    Cook sent a letter to Guirgis, dated March 1, 2019.
FILED DATE: 9/9/2020 12:12 PM 2020CH05784




                                                      41.    Guirgis sent a letter to Cook, dated March 08, 2019.

                                                      42.    Guirgis sent a letter to Cook, dated May 30, 2019.

                                                      43.    After all of those letters, the insurers never accepted their duty to defend the

                                            Subpoena for Birch and its officers.

                                                      44.    Birch paid the defense costs for the Subpoena without any reimbursement from

                                            the insurers.

                                                      45.    To date, Birch has incurred significant attorneys’ fees and out of pocket costs

                                            defending the Subpoena.

                                                      46.    In the policy, the insurers authorize the following to accept service of process:

                                            Patrick Kelly - Wilson, Elser, Moskowitz, Edelman & Dicker LLP, 555 S. Flower Street, Suite

                                            2900, Los Angeles, CA 90071-2407.

                                                                                 Count I – Breach of Contract

                                                      47.    Birch incorporates all of the foregoing paragraphs.

                                                      48.    Birch and the insurers entered into a valid contractual arrangement through the

                                            policy.

                                                      49.    Birch fully performed its obligations under the policy.

                                                      50.    The policy requires the insurers to defend the Subpoena.

                                                      51.    However, the insurers breached the policy by failing to pay for the defense costs

                                            in responding to the Subpoena.

                                                      52.    As a result of the breach by the insurers, Birch has been damaged by incurring

                                            defense costs.



                                                                                              -6-
                                                Case: 1:20-cv-07750 Document #: 1-1 Filed: 12/28/20 Page 8 of 56 PageID #:19




                                                   53.     Birch therefore seeks a judgment against the insurers based on breach of contract

                                            for the defense costs Birch has incurred.
FILED DATE: 9/9/2020 12:12 PM 2020CH05784




                                                          Count II – Breach of Implied Covenant of Good Faith and Fair Dealing

                                                   54.     Birch incorporates all of the foregoing paragraphs.

                                                   55.     There is an implied covenant of good faith and fair dealing in all contracts entered

                                            into in California.

                                                   56.     The insurers’ actions constitute a breach of that implied covenant.

                                                   57.     As a result of the breach by the insurers, Birch suffered substantial damages.

                                                   58.     Birch therefore seeks a judgment against the insurers based on their breach of the

                                            implied covenant of good faith and fair dealing.

                                                                            Count III – Declaratory Judgment

                                                   59.     Birch incorporates all of the foregoing paragraphs.

                                                   60.     Birch and its officers continue to incur defense costs for the Subpoena.

                                                   61.     The defense costs of Birch and its officers for the Subpoena should be covered by

                                            the policy.

                                                   62.     The insurers are not paying the defense costs for the Subpoena.

                                                   63.     An actual controversy has therefore arisen between Birch and the insurers.

                                                   64.     Birch seeks a declaration that the policy is required to cover the defense costs of

                                            Birch and its officers for the Subpoena.

                                                                     Count IV – Violation of Cal. Civ. Code § 3294

                                                   65.     Birch incorporates all of the foregoing paragraphs.

                                                   66.     The insurers are guilty of oppression, fraud, or malice in the handling of Birch’s

                                            claim and denial of coverage.



                                                                                           -7-
                                                Case: 1:20-cv-07750 Document #: 1-1 Filed: 12/28/20 Page 9 of 56 PageID #:20




                                                   67.     The insurers are therefore liable for punitive damages pursuant to California Civil

                                            Code Section 3294.
FILED DATE: 9/9/2020 12:12 PM 2020CH05784




                                                   68.     Birch therefore seeks a recovery from the insurers for their violation of California

                                            Civil Code Section 3294.

                                                                                       Jury Demand

                                                   69.     Birch demands a trial by jury on all issues so triable.

                                                   WHEREFORE, Birch respectfully requests that this Court enter a judgment against the

                                            insurers for an amount to be proven at trial based on the insurers’ breach of contract and/or

                                            breach of the implied covenant of good faith and fair dealing, for a declaration that the insurers

                                            must defend Birch and its officers for the Subpoena, for prejudgment interest, punitive damages,

                                            attorney’s fees, costs, and such further relief as may be appropriate.

                                            Dated: September 9, 2020
                                                                                          Respectfully submitted,


                                                                                          _____________________________
                                                                                          Ray Hughes
                                                                                          The Hughes Firm, LLC
                                                                                          2027 West Division Street, Suite 122
                                                                                          Chicago, Illinois 60622
                                                                                          (708) 320-3336
                                                                                          ray@hughesfirmllc.com
                                                                                          Firm No. 64369
                                                                                          Attorneys for Plaintiff Birch Gold Group, LP




                                                                                            -8-
                                            Case: 1:20-cv-07750 Document #: 1-1 Filed: 12/28/20 Page 10 of 56 PageID #:21
FILED DATE: 9/9/2020 12:12 PM 2020CH05784




                                                                       EXHIBIT A
                                            Case: 1:20-cv-07750 Document #: 1-1 Filed: 12/28/20 Page 11 of 56 PageID #:22




                                            1115
FILED DATE: 9/9/2020 12:12 PM 2020CH05784




                                            OXF




                                                 UNIQUE MARKET
                                                 REFERENCE:                      B1115N184678



                                                 INSURED:                        Birch Gold Group LP



                                                 TYPE:                           DIRECTORS' AND OFFICERS' LIABILITY AND COMPANY
                                                                                 REIMBURSEMENT INSURANCE



                                                 PERIOD:                         From:           28th June 2018 (12.01am LST)
                                                                                 To:             28th June 2019 (12.01am LST)




                                                         Oxford Insurance Brokers Ltd is authorised and regulated by the Financial Conduct Authority
                                                                       Registered Office I 2 nd Floor I 6 Bevis Marks I London I EC3A 7BA
                                                                                 Registered in England and Wales No. 3599899
                                             Case: 1:20-cv-07750 Document #: 1-1 Filed: 12/28/20 Page 12 of 56 PageID #:23

                                            OXF1115
                                            UNIQUE MARKET                                          OXFORD
                                            REFERENCE:B1115N184678

                                                                                  RISK DETAILS
FILED DATE: 9/9/2020 12:12 PM 2020CH05784




                                            POLICY NUMBER:      N184678

                                            TYPE:               Directors' and Officers' Liability and Company Reimbursement Insurance.

                                            INSURED:            Birch Gold Group LP

                                            PRINCIPAL
                                            ADDRESS:            3500 Olive Avenue
                                                                Suite 730
                                                                Burbank
                                                                California 91505

                                            PERIOD:             From: 28 th June 2018
                                                                To:    28 th June 2019
                                                                Both days at 12:01am local Standard Time at the principal address stated
                                                                above.

                                            INTEREST:           Management Liability (Insuring Agreement A. 1. and 2. only) - As per Policy
                                                                Wording/Form attached hereto

                                            LIMITS:             USO 2,000,000          any one claim and in the aggregate (including
                                                                                       Defense Costs)

                                            RETENTION :         Insured Person Liability:      Nil/ USD 0
                                                                Company Reimbursement:         USD 50,000 each and every claim

                                            SITUATION:          Worldwide

                                            CONDITIONS:         Wording/Form:
                                                                ACE Advantage Private Company Management Liability Policy PF-14386/7
                                                                (9/03) - Insuring Agreements A. 1. and 2. only, as attached hereto.

                                                                Riders, Clauses and/or Endorsements:
                                                                As per Item 9. Of the Declarations and as attached hereto.

                                            NOTICES:            LMA9098A (D-2) California Disclosure Notice
                                                                LMA9030 California Surplus Lines Notice 2
                                                                LMA9136 California Complaints Notice

                                            CHOICE OF
                                            LAW AND
                                            JURISDICTION:       This insurance shall be governed by and construed in accordance with the
                                                                laws of the State of California (as per the Choice of Law Clause), and each
                                                                party agrees to submit to the exclusive jurisdiction of any competent court
                                                                within the United States of America (as per the Service of Suit Clause).

                                            ANNUAL
                                            PREMIUM:            USO 30,000



                                                                                                                                 Page 1 of 45
                                             Case: 1:20-cv-07750 Document #: 1-1 Filed: 12/28/20 Page 13 of 56 PageID #:24

                                            OXF1115
                                            UNIQUE MARKET                                           OXFORD '
                                            REFERENCE:B111SN184678

                                            PREMIUM
                                            PAYMENT TERMS:     LSW3001 Premium Payment Clause - 60 days.
FILED DATE: 9/9/2020 12:12 PM 2020CH05784




                                            TAXES PAYABLE
                                            BY INSURED AND
                                            ADMINISTERED
                                            BY INSURER(S):      None.

                                            RECORDING,
                                            TRANSMITTING &
                                            STORING
                                            INFORMATION:       Where the Broker maintains risk and claim data/ information/ documents
                                                               the Broker may hold data/information/documents electronically.

                                            INSURER
                                            CONTRACT
                                            DOCUMENTATION:     This document details the contract terms entered into by the insurer(s),
                                                               and constitutes the contract document.

                                                               This contract is subject to US state surplus lines requirements. It is the
                                                               responsibility of the surplus lines broker to affix a surplus lines notice to
                                                               the contract document before it is provided to the insured. In the event
                                                               that the surplus lines notice is not affixed to the contract document the
                                                               insured should contact the surplus lines broker.

                                                               Any further documentation changing this contract, agreed in accordance
                                                               with the contract change provisions set out in this contract, shall form the
                                                               evidence of such change.




                                                                                                                                     Page 2 of 45
                                             Case: 1:20-cv-07750 Document #: 1-1 Filed: 12/28/20 Page 14 of 56 PageID #:25

                                            OXF1115
                                            UNIQUE MARKET
                                            REFERENCE: B1115N184678
FILED DATE: 9/9/2020 12:12 PM 2020CH05784




                                                  CALIFORNIA SURPLUS LINES NOTICE 1 (POST BIND)

                                            NOTICE:


                                            1.   THE INSURANCE POLICY THAT YOU HAVE PURCHASED IS BEING
                                            ISSUED BY AN INSURER THAT IS NOT LICENSED BY THE STATE OF
                                            CALIFORNIA. THESE COMPANIES ARE CALLED "NON-ADMITTED" OR
                                            "SURPLUS LINE" INSURERS.

                                            2.  THE INSURER IS NOT SUBJECT TO THE FINANCIAL SOLVENCY
                                            REGULATION AND ENFORCEMENT THAT APPLY TO CALIFORNIA
                                            LICENSED INSURERS.

                                            3.    THE INSURER DOES NOT PARTICIPATE IN ANY OF THE
                                            INSURANCE GUARANTEE FUNDS CREATED BY CALIFORNIA LAW.
                                            THEREFORE, THESE FUNDS WILL NOT PAY YOUR CLAIMS OR PROTECT
                                            YOUR ASSETS IF THE INSURER BECOMES INSOLVENT AND IS UNABLE
                                            TO MAKE PAYMENTS AS PROMISED.

                                            4.    THE INSURER SHOULD BE LICENSED EITHER AS A FOREIGN
                                            INSURER IN ANOTHER STATE IN THE UNITED STATES OR AS A NON-
                                            UNITED STATES (ALIEN) INSURER. YOU SHOULD ASK QUESTIONS OF
                                            YOUR INSURANCE AGENT, BROKER, OR "SURPLUS LINE" BROKER OR
                                            CONTACT THE CALIFORNIA DEPARTMENT OF INSURANCE AT THE
                                            FOLLOWING TOLL-FREE TELEPHONE NUMBER 1-800-927-4357 OR
                                            INTERNET WEB SITE WWW.INSURANCE.CA.GOV . ASK WHETHER OR
                                            NOT THE INSURER IS LICENSED AS A FOREIGN OR NON-UNITED
                                            STATES (ALIEN) INSURER AND FOR ADDITIONAL INFORMATION
                                            ABOUT THE INSURER. YOU MAY ALSO CONTACT THE NAIC'S
                                            INTERNET WEBSITE AT WWW.NAIC.ORG .

                                            5.    FOREIGN INSURERS SHOULD BE LICENSED BY A STATE IN THE
                                            UNITED     STATES         AND   YOU   MAY      CONTACT      THAT      STATE'S
                                            DEPARTMENT OF INSURANCE TO OBTAIN MORE INFORMATION
                                            ABOUT THAT INSURER.

                                                                                                                   Page 3 of 45
                                             Case: 1:20-cv-07750 Document #: 1-1 Filed: 12/28/20 Page 15 of 56 PageID #:26

                                            OXF1115
                                            UNIQUE MARKET                                  OXFORD ,
                                            REFERENCE: B1115N184678

                                            6.   FOR NON-UNITED STATES (ALIEN) INSURERS, THE INSURER
FILED DATE: 9/9/2020 12:12 PM 2020CH05784




                                            SHOULD BE LICENSED BY A COUNTRY OUTSIDE OF THE UNITED
                                            STATES AND SHOULD BE ON THE NAIC'S INTERNATIONAL INSURERS
                                            DEPARTMENT (IID) LISTING OF APPROVED NONADMITTED NON-
                                            UNITED STATES INSURERS.    ASK YOUR AGENT, BROKER, OR
                                            "SURPLUS LINE" BROKER TO OBTAIN MORE INFORMATION ABOUT
                                            THAT INSURER.

                                            7.     CALIFORNIA MAINTAINS A LIST OF APPROVED SURPLUS LINE
                                            INSURERS. ASK YOUR AGENT OR BROKER IF THE INSURER IS ON
                                            THAT LIST, OR VIEW THAT LIST AT THE INTERNET WEB SITE OF THE
                                            CALIFORNIA     DEPARTMENT                          OF            INSURANCE:
                                            WWW.INSURANCE.CA.GOV .

                                            8.   IF YOU, AS THE APPLICANT, REQUIRED THAT THE INSURANCE
                                            POLICY YOU HAVE PURCHASED BE BOUND IMMEDIATELY, EITHER
                                            BECAUSE EXISTING COVERAGE WAS GOING TO LAPSE WITHIN TWO
                                            BUSINESS DAYS OR BECAUSE YOU WERE REQUIRED TO HAVE
                                            COVERAGE WITHIN TWO BUSINESS DAYS, AND YOU DID NOT
                                            RECEIVE THIS DISCLOSURE FORM AND A REQUEST FOR YOUR
                                            SIGNATURE UNTIL AFTER COVERAGE BECAME EFFECTIVE, YOU HAVE
                                            THE RIGHT TO CANCEL THIS POLICY WITHIN FIVE DAYS OF RECEIVING
                                            THIS DISCLOSURE. IF YOU CANCEL COVERAGE, THE PREMIUM WILL
                                            BE PRO-RATED AND ANY BROKER'S FEE CHARGED FOR THIS
                                            INSURANCE WILL BE RETURNED TO YOU.




                                            LMA9098A
                                            04 May 2017




                                                                                                                   Page 4 of 45
                                            Case: 1:20-cv-07750 Document #: 1-1 Filed: 12/28/20 Page 16 of 56 PageID #:27

                                            OXFlllS
                                            UNIQUE MARKET
                                            REFERENCE:B111SN184678
FILED DATE: 9/9/2020 12:12 PM 2020CH05784




                                                             CALIFORNIA SURPLUS LINES NOTICE 2


                                            This insurance is issued pursuant to the California Insurance Code,
                                            Sections 1760 through 1780, and is placed in an insurer or insurers
                                            not holding a Certificate of Authority from or regulated by the
                                            California Insurance Commissioner.

                                            01/09/13
                                            LMA9030




                                                                                                                  Page 5 of 45
                                             Case: 1:20-cv-07750 Document #: 1-1 Filed: 12/28/20 Page 17 of 56 PageID #:28

                                            OXF1115
                                            UNIQUE MARKET                                                 OXFORDl F. \
                                            REFERENCE:B1115N184678                                               I
FILED DATE: 9/9/2020 12:12 PM 2020CH05784




                                                                              CALIFORNIA COMPLAINTS NOTICE

                                            To request assistance or make an initial complaint, you should contact Marian Lockhart at:

                                                    M. J. Hall and Company

                                                    7600 North Ingram Ave., Suite 204, Fresno, CA 93711




                                            In the alternative, or if you are dissatisfied with the resolution of your complaint by the above party,
                                            you may wish to contact the Lloyd's Complaints Department at:

                                            Lloyd's Complaints Department
                                            c/o Lloyd's America Inc.                 Phone: 1-844-849-7828
                                            25 West 53rd Street, 14th Floor          Fax:   1-800-481-3121
                                            New York, NV 10019                       Email: complaints@lloyds.com
                                            USA



                                            The California Department of Insurance should be contacted only after discussions with the insurer,
                                            its agent, or representative, have failed to produce a satisfactory resolution. You may contact the
                                            California Department of Insurance to obtain information on your rights or make a complaint at:

                                                                                      Consumer Hotline
                                                                                    1-800-927-4357 (HELP)

                                                                                         TDD Number
                                                                                     1-800-482-4833 (TTY)

                                                                             California Department of Insurance
                                                                                 Consumer Services Division
                                                                            300 South Spring Street, South Tower
                                                                                    Los Angeles, CA 90013




                                            LMA9136
                                            08 December 2016




                                                                                                                                          Page 6 of 45
                                                        Case: 1:20-cv-07750 Document #: 1-1 Filed: 12/28/20 Page 18 of 56 PageID #:29

                                                      OXFlllS
                                                       UNIQUE MARKET                                                     OXFORD ~
                                                       REFERENCE:B1115N184678
                                            CA Surplus Lines Tax & Fee Breakdown

                                                                                                                                   ACE Adva ntagesM
FILED DATE: 9/9/2020 12:12 PM 2020CH05784




                                            Premium:                     $ 30,000.00
                                                                         ------
                                            Company Fee:
                                            Inspection Fee:
                                            3% State Tax:
                                                                         $
                                                                         ------
                                                                         $       _____
                                                                          ....;...
                                                                                                                              Private Company
                                                                                                                      Management Liability Policy
                                                                          $  900.00
                                            .200% Stamping Fee:
                                                                          ------
                                                                          $   60.00
                                            Broker Fee:
                                                                          ------
                                                                          $ 500.00
                                                                                                     Declarations
                                                                          ------
                                                      THIS POLICY IS A CLAIMS MADE AND REPORTED POLICY. EXCEPT AS OTHERWISE
                                                      PROVIDED HEREIN, THIS POLICY COVERS ONLY CLAIMS FIRST MADE AGAINST THE
                                                      INSUREDS AND REPORTED TO THE INSURER DURING THE POLICY PERIOD. THE INSURER
                                                      DOES NOT ASSUME ANY DUTY TO DEFEND. PLEASE READ THIS POLICY CAREFULLY.

                                                      THE LIMITS OF LIABILITY AVAILABLE TO PAY INSURED LOSS SHALL BE REDUCED BY
                                                      AMOUNTS INCURRED FOR DEFENSE COSTS. FURTHER NOTE THAT AMOUNTS INCURRED FOR
                                                      DEFENSE COSTS AND LOSS SHALL ALSO BE APPLIED AGAINST THE RETENTION AMOUNT.

                                                      TERMS THAT APPEAR IN BOLD FACE TYPE HAVE SPECIAL MEANING. PLEASE REFER TO
                                                      SECTION II, DEFINITIONS.

                                                        Policy No.
                                                        Item 1.    Named Insured:                    Birch Gold Group LP

                                                                           Principal Address :       3500 Olive Avenue
                                                                                                     Suite 730
                                                                                                     Burbank
                                                                                                     California 91505

                                                        Item 2.    Policy Period :
                                                                                     From: 12:01 a.m. 28th June 2018
                                                                                     To:     12:01 a.m. 28th June 2019
                                                                                     (both days Local time at the address shown in Item 1)

                                                        Item 3.    Limit(s) of Liability and Retention(s):

                                                            A.    Single Aggregate Limit of Liability and Retention           Granted :      -    Yes   _x_ No
                                                                  Insuring Agreements Purchased:             Limit(s) of Liability:          Retention(s}:
                                                                                                             (including Defense Costs)


                                                                                                         }
                                                                  _ Management Liability                                                     $           each Claim
                                                                  _ Employment Practices Liability           $        Aggregate Limit        $           each Claim
                                                                  _ Fiduciary Liability                                                      $           each Claim

                                                            B.    Separate Limits of Liability and Retentions                Granted:            X Yes   -     No

                                                                  Insuring Agreements Purchased:             Limit(s) of Liability:          Retention( s }:
                                                                                                             (including Defense Costs)
                                                                  X Management Liability                     $2,000,000 Aggregate Limit      $50,000 each Claim
                                                                  _ Employment Practices Liability           $         Aggregate Limit$      $       each Claim
                                                                  _ Fiduciary Liability                      $         Aggregate Limit$      $       each Claim




                                                                                                                                                         Page 7 of 45
                                             Case: 1:20-cv-07750 Document #: 1-1 Filed: 12/28/20 Page 19 of 56 PageID #:30

                                            OXF1115
                                            UNIQUE MARKET
                                            REFERENCE:B1115N184678
                                                                                                           O)(FORD'I
                                             Item 4.       Notice to Insurer:
FILED DATE: 9/9/2020 12:12 PM 2020CH05784




                                                                  Notice of Claim or Wrongful Act:

                                                                                 As per NMA1998 Service of Suit Clause
                                                                                 and
                                                                                 Jon Grimble, Oxford Insurance Brokers Ltd
                                                                                 6 Bevis Marks, London EC3A 7BA, UK
                                                                                 jon.grimble@oxfordinsurancebrokers.co.uk
                                                                                 Tel:    +44 (0) 207 220 4367
                                                                                 Fax:    +44 (0) 207 220 4199


                                             Item 5. Prior or Pending Proceeding Date:
                                                              X Management Liability                    28 th June 2018
                                                              _ Employment Practices Liability
                                                              _ Fiduciary Liability

                                             Item 6. Policy Premium :            $30,000 annual


                                             Item 7. Voluntary Compliance Loss Sublimit of Liability:$ Nil


                                             Item 8. Extended Reporting Period :         12 months
                                                                                         Premium :      100% of the annual premium

                                             Item 9. Riders, Clauses and/or Endorsements:

                                                       -    Specific Entity Exclusion - Lone Wolf (dba BitlRA)
                                                       -    LSW559 Retroactive Limitation Clause - Inception
                                                       -    LMA5218 (amended) U.S. Terrorism Risk Insurance Act of 2002 - New & Renewal Business -
                                                            included
                                                       -    NMA 1998 Service of Suit Clause (U.S.A.) -Persons nominated to accept Service of Suit: As
                                                            per Item 4. of the Declarations
                                                       -    Nuclear Incident Exclusion Clause - Liability- Direct (Broad) - NMA 1256
                                                       -    Radioactive Contamination Exclusion Clause - Liability- Direct - NMA 1477
                                                       -    LMA3100 Sanction Limitation & Exclusion Clause
                                                       -    NMA2918 War and Terrorism Exclusion Endorsement
                                                       -    NMA45 Short Rate Cancellation Table
                                                       -    LSW 1001 - Several Liability Notice Clause




                                            representative of the Insurer.




                                                                                                               Authorized Representative



                                            PF-14386 (9/03)




                                                                                                                                           Page 8 of 45
                                                 Case: 1:20-cv-07750 Document #: 1-1 Filed: 12/28/20 Page 20 of 56 PageID #:31

                                            OXF1115
                                            UNIQUE MARKET                                                  OXFORD '
                                            REFERENCE: B1115N184678

                                                                                                                      ACE Adva ntagesM
FILED DATE: 9/9/2020 12:12 PM 2020CH05784




                                                                                                                 Private Company
                                                                                                         Management Liability Policy


                                            In consideration of the payment of the premium, in reliance upon the Application, and subject to the
                                            Declarations and the terms and conditions of this Policy, the Named Insured, the Insureds, and the
                                            Insurer agree as follows :


                                            I.     INSURING AGREEMENTS
                                                   A. Management Liability
                                                      If Management Liability coverage is purchased as indicated in Item 3 of the Declarations:
                                                      1.   Management Liability
                                                           The Insurer shall pay the Loss of the Insured Persons for which the Insured Persons
                                                           are not indemnified by the Company and which the Insured Persons have become legally
                                                           obligated to pay by reason of a Claim first made against the Insured Persons and
                                                           reported to the Insurer during the Policy Period or, if elected, the Extended Reporting
                                                           Period, for any Wrongful Acts taking place prior to the end of the Policy Period.
                                                      2.   Company Reimbursement
                                                           The Insurer shall pay the Loss of the Company for which the Company has indemnified
                                                           the Insured Persons and which the Insured Persons have become legally obligated to
                                                           pay by reason of a Claim first made against the Insured Persons and reported to the
                                                           Insurer during the Policy Period or, if elected, the Extended Reporting Period, for any
                                                           Wrongful Acts taking place prior to the end of the Policy Period.
                                                      3.   Company Liability
                                                           The Insurer shall pay the Loss of the Company which the Company becomes legally
                                                           obligated to pay by reason of a Claim first made against it and reported to the Insurer
                                                           during the Policy Period or, if elected, the Extended Reporting Period, for any Wrongful
                                                           Acts taking place prior to the end of the Policy Period.
                                                      4.   Outside Entity Management Liability
                                                           The Insurer shall pay the Loss of any Outside Entity Insured Person which the Outside
                                                           Entity Insured Person is legally obligated to pay by reason of a Claim first made against
                                                           them and reported to the Insurer during the Policy Period or, if elected, the Extended
                                                           Reporting Period, for any Wrongful Acts taking place prior to the end of the Policy
                                                           Period, but only excess of (i) any indemnification provided by an Outside Entity and (ii)
                                                           any insurance coverage afforded to an Outside Entity or its executives applicable to such
                                                           Claim.
                                                   B. Employment Practices Liability
                                                      If Employment Practices Liability coverage is purchased as indicated in Item 3 of the
                                                      Declarations :
                                                     The Insurer shall pay the Loss of the Insureds which the Insureds have become legally
                                                     obligated to pay by reason of a Claim first made against them and reported to the Insurer
                                                     during the Policy Period or, if elected, the Extended Reporting Period, for any Wrongful
                                                     Acts taking place prior to the end of the Policy Period, if such Claim is brought and maintained
                                                     by or on behalf of:
                                                      1.   any past, present or prospective full-time, part-time, temporary or leased employee(s) of
                                                           the Company; or


                                                                                                                                          Page 9 of 45
                                              Case: 1:20-cv-07750 Document #: 1-1 Filed: 12/28/20 Page 21 of 56 PageID #:32

                                            OXF1115
                                            UNIQUE MARKET
                                            REFERENCE:B1115N184678
                                                       2.
                                                                                                               OXFORD •                            ~,
                                                             any natural person who is a customer or client, or any group of such customers or clients,
                                                             other than an employee or applicant for employment with the Company or any Outside
FILED DATE: 9/9/2020 12:12 PM 2020CH05784




                                                             Entity.
                                                  C. Fiduciary Liability
                                                       If Fiduciary Liability coverage is purchased as indicated in Item 3 of the Declarations:
                                                       The Insurer shall pay the Loss of the Insureds which the Insureds have become legally
                                                       obligated to pay by reason of a Claim first made against them and reported to the Insurer
                                                       during the Policy Period or, if elected, the Extended Reporting Period, for any Wrongful
                                                       Acts taking place prior to the end of the Policy Period.


                                            II.   DEFINITIONS
                                                  When used in this Policy:
                                                  A.    Administration means (i) counseling employees, beneficiaries or Plan participants with
                                                        respect to any Plans, (ii) providing interpretations with respect to any Plan, (iii) handing
                                                        records in connection with any Plan , and (iv) enrolling, terminating or canceling employees
                                                        under any Plan .
                                                  B.    Annual Premium means the original annualized premium and the fully annualized amount of
                                                        any additional premiums charged by the Insurer for or during the Policy Period.
                                                  C.    Application means all applications, including any attachments thereto, and all other
                                                        information and materials submitted by or on behalf of the Insureds to the Insurer in
                                                        connection with the Insurer underwriting this Policy or any policy of which this Policy is a
                                                        direct or indirect renewal or replacement. Application also includes any public documents
                                                        filed by the Company, prior to inception of this Policy, with any federal , state, local or foreign
                                                        regulatory body. All such applications, attachments, information, materials and documents
                                                        are deemed attached to and incorporated into this Policy.
                                                  D.    Claim means:
                                                        1.    a written demand against the Insured for monetary damages, or, except with respect to
                                                              Insuring Agreement B, Employment Practices Liability, non-monetary or injunctive relief;
                                                        2.    a civil proceeding against the Insured seeking monetary damages or non-monetary or
                                                              injunctive relief, commenced by the service of a complaint or similar pleading;
                                                        3.    a criminal proceeding against the Insured commenced by a return of an indictment,
                                                              information, or similar document, or receipt or filing of a notice of charges;
                                                        4.    an arbitration proceeding against the Insured seeking monetary damages or non-
                                                              monetary or injunctive relief;
                                                        5.    a civil, administrative or regulatory proceeding against the Insured commenced by the
                                                              filing of a notice of charges, investigative order or similar document; or
                                                        6.    a civil, administrative or regulatory investigation against the Insured , commenced by the
                                                              service upon or other receipt by the Insured of a written notice or subpoena from the
                                                              investigating authority identifying the Insured as an individual against whom a civil ,
                                                              administrative or regulatory investigation or proceeding may be commenced ;
                                                        including any appeal therefrom . However, notwithstanding the foregoing, with respect to
                                                        Insuring Agreement B, Employment Practices Liability, Claim shall not include a labor or
                                                        grievance proceeding which is pursuant to a collective bargaining agreement.
                                                  E.    Company means the Named Insured and any Subsidiary, including any such organization
                                                        as a debtor-in-possession or the bankruptcy estate of such entity under United States
                                                        bankruptcy law or an equivalent status under the law of any other jurisdiction.
                                                  F.    Defense Costs means reasonable and necessary costs, charges, fees and expenses
                                                        incurred by any Insured in defending Claims and the premium for appeal, attachment or

                                                                                                                                              Page 10 of 45
                                                                                                                                                              jJ
                                            Case: 1:20-cv-07750 Document #: 1-1 Filed: 12/28/20 Page 22 of 56 PageID #:33

                                            OXFlllS
                                            UNIQUE MARKET                                                    OXFORD:§
                                            REFERENCE:B111SN184678
                                                      similar bonds arising out of covered judgments, but with no obligation to furnish such bonds.
                                                      Defense Costs do not include wages, salaries or fees of the directors, officers, trustees or
FILED DATE: 9/9/2020 12:12 PM 2020CH05784




                                                      employees of the Company.
                                               G.     Domestic Partner means any natural person qualifying as a domestic partner under the
                                                      provisions of any applicable federal, state or local law or under the provisions of any formal
                                                      program established by the Company.
                                               H.     ERISA means the Employee Retirement Income Security Act of 1974, as amended (including
                                                      but not limited to amendments relating to the Consolidated Omnibus Budget Reconciliation
                                                      Act of 1985, the Health Insurance Portability and Accountability Act of 1996, the Newborns'
                                                      and Mothers' Health Protection Act of 1996, the Mental Health Parity Act of 1996, and the
                                                      Women's Health and Cancer Rights Act of 1998, as amended),or any similar state or local
                                                      common or statutory law, and any rules and regulations promulgated thereunder. ERISA also
                                                      means, but solely with respect to paragraph 3b of the definition of Wrongful Act, Part 164 of
                                                      the regulations under the Health Insurance Portability and Accountability Act of 1996,
                                                      popularly known as HIPAA Privacy Regulations.
                                               I.     Executive Officer means the chairperson, president, chief executive officer, chief financial
                                                      officer, in-house general counsel and, with respect to Insuring Agreement B, Employment
                                                      Practices Liability, if purchased, the director of human resources or equivalent position .
                                               J.     Extended Reporting Period means the period for the extension of coverage, if elected,
                                                      described in section VI, Extended Reporting Period.
                                               K.     Financial Impairment means the status of the Company resulting from (1) the appointment
                                                      by any state or federal official, agency or court of any receiver, conservator, liquidator, trustee,
                                                      rehabilitator or similar official to take control of, supervise, manage or liquidate the Company,
                                                      or (2) the Company becoming a debtor in possession.
                                               L.     Insured means:
                                                      1.   any Insured Person;
                                                      2.   Except with respect to Insuring Agreement A 1, Management Liability, the Company;
                                                      3.   Solely with respect to Insuring Agreement C, Fiduciary Liability, the Company and
                                                           Plans.
                                               M.     Insured Person means any person who was, now is or shall become:
                                                      1.   a duly elected or appointed director, trustee (excluding a bankruptcy trustee), officer or
                                                           similar executive of the Company, and any member of the management board of a
                                                           limited liability company;
                                                      2.   a person not described in paragraph 1 of this definition who was, is or shall become a
                                                           full time or part time employee of the Company. However, such person shall not be
                                                           considered an Insured Person for purposes of Exclusion N3 (Insured vs. Insured) of
                                                           this Policy; and
                                                      3.   Solely for purposes of coverage under Insuring Agreement C, Fiduciary Liability, any one
                                                           or more natural person who were, now are, or shall become duly elected or appointed
                                                           trustees, directors, officers or employees of any Plan .
                                               N.     Insurer means the insurance company providing this insurance.
                                               0.     Interrelated Wrongful Acts means all Wrongful Acts that have as a common nexus any
                                                      fact, circumstance, situation, event, transaction, cause or series of related facts,
                                                      circumstances, situations, events, transactions or causes .
                                               P.     Loss means the damages, judgments, any award of pre-judgment and post-judgment
                                                      interest, settlements and Defense Costs which the Insured becomes legally obligated to pay
                                                      on account of any Claim first made against the Insured during the Policy Period or, if elected,
                                                      the Extended Reporting Period, for Wrongful Acts to which this Policy applies, including
                                                      such damages and Defense Costs if incurred in connection with the U.S. Department of


                                                                                                                                             Page 11 of 45
                                            Case: 1:20-cv-07750 Document #: 1-1 Filed: 12/28/20 Page 23 of 56 PageID #:34

                                            OXF1115
                                            UNIQUE MARKET                                                OX FORD
                                            REFERENCE: B111SN184678
                                                    Labor's (DOL) Voluntary Fiduciary Correction Program as set forth in the Federal Register,
                                                    resulting from an Wrongful Act occurring during the Policy Period, or during the policy period
FILED DATE: 9/9/2020 12:12 PM 2020CH05784




                                                    of any policy of which this Policy is a continuous renewal, provided that such compliance with
                                                    such DOL Program results in the Insured obtaining a 'No Action' letter from the DOL. Loss
                                                    does not include:
                                                    1.   any amount for which the Insured is not financially liable or legally obligated to pay;
                                                    2.   taxes, fines or penalties. However, solely with respect to Insuring Agreement C, fines or
                                                         penalties shall not be construed to include (i) the 5% or less civil penalty imposed upon
                                                         an Insured under Section 502(i) of ERISA, (ii) the 20% or less penalty imposed upon an
                                                         Insured under Section 502(1) of ERISA, with respect to covered settlements or
                                                         judgments, or (iii) Voluntary Compliance Loss to the extent set forth in Item 7 of the
                                                         Declarations;
                                                    3.   punitive or exemplary damages, or the multiple portion of any multiplied damage award;
                                                    4.   any amount incurred by the Company, including its board of directors or any committee
                                                         of the board of directors, in connection with the investigation or evaluation of any Claim
                                                         or potential Claim by or on behalf of the Company;
                                                    5.   matters uninsurable under the laws pursuant to which this Policy is construed;
                                                    6.   employment related benefits, perquisites, stock options, deferred compensation or any
                                                         other type of compensation other than salary, wages or bonus compensation;
                                                    7.   solely with respect to Insuring Agreement A, Management Liability:
                                                         a.   any amount that represents or is substantially equivalent to disgorgement, restitution
                                                              or rescission damages, or forfeiture of any profits or remuneration;
                                                         b.   dividends or other distributions of Company profits;
                                                         c.   the cost of any remedial, preventative or other non-monetary relief, including without
                                                              limitations any costs associated with compliance with any such relief of any kind or
                                                              nature imposed by any judgment, settlement or governmental authority.

                                               Q.   Named Insured means the organization first named in Item 1 of the Declarations.
                                               R.   Outside Entity means any not-for-profit organization under Section 501 (c)(3) of the United
                                                    States Internal Revenue Code of 1986, as amended, or any other entity listed by endorsement
                                                    to this Policy.
                                               S.   Outside Entity Insured Person means any duly elected or appointed director, trustee
                                                    (excluding a bankruptcy trustee), officer or similar executive of a Company, and any member
                                                    of the management board of a limited liability company, who is or was acting as a director of
                                                    an Outside Entity at the specific written request or direction of such Company.
                                               T.   Pension Plan means any employee pension benefit plan as defined in ERISA, other than:

                                                    1.   any employee stock ownership plan as defined in ERISA; or

                                                    2.   any other plan, fund, trust or program which was, is or shall be sponsored solely by the
                                                         Named Insured, or jointly by the Named Insured and a labor organization, solely for the
                                                         benefit of the employees and/or the directors, officers, governors, management
                                                         committee members, members of the board of managers or natural person general
                                                         partners of the Named Insured, under which investments are made primarily in
                                                         securities of the Named Insured, or whose assets at any time within twelve months prior
                                                         to the inception date of this Policy were comprised of 20% or more of securities of the
                                                         Named Insured.

                                               U.   Plan means :

                                                    1.   any Pension Plan or any Welfare Plan which was, is now, or hereafter becomes
                                                         sponsored solely by the Company, or sponsored jointly by the Company and a labor


                                                                                                                                        Page 12 of 45
                                             Case: 1:20-cv-07750 Document #: 1-1 Filed: 12/28/20 Page 24 of 56 PageID #:35

                                            OXF1115
                                            UNIQUE MARKET
                                            REFERENCE:81115N184678
                                                                                                          O~FORD~
                                                         organization, solely for the benefit of the employees of the Company; provided any
                                                         Pension Plan created or acquired by the Company during the Policy Period shall be
FILED DATE: 9/9/2020 12:12 PM 2020CH05784




                                                         included in this definition only if and to the extent coverage is afforded with respect
                                                         thereto pursuant to subsection A of section XIII of this Policy;

                                                    2.   any government-mandated insurance for workers' compensation , unemployment, social
                                                         security or disability benefits for employees of the Company, but solely for a Wrongful
                                                         Act as defined in subsection 3b of the definition of Wrongful Act; and

                                                    3.   any deferred compensation plan, supplemental executive retirement plan , top-hat plan,
                                                         or excess benefit plan for a select group of management or highly compensated
                                                         directors, officers and/or employees.

                                               V.   Policy means, collectively, the Declarations, the Application, this policy form and any
                                                    endorsements.
                                               W . Policy Period means the period of time specified in Item 2 of the Declarations, subject to
                                                   prior termination pursuant to section XVI, Termination of the Policy.
                                               X.   Securities means:
                                                    1.   common or preferred stock or rights, warrants or options in such stock representing an
                                                         ownership interest in the Company or a right to acquire or dispose of such interest; and

                                                    2.   notes, bonds or debentures representing a debt owed by the Company to the extent
                                                         such instruments would be deemed securities under the federal or state laws of the
                                                         United States.

                                               Y.   Subsidiary means any entity that is not formed as a partnership or joint venture of which the
                                                    Named Insured owns or has the right to vote more than 50% of the outstanding voting
                                                    securities representing the present right to vote for election of directors, or the managers or
                                                    members of the board of managers or equivalent executives of a limited liability company, on
                                                    or before the inception date of the Policy, either directly or indirectly, in any combination, by
                                                    one or more other Subsidiaries .
                                               Z.   Voluntary Compliance Loss means:
                                                    1.   Fines, penalties, sanctions, voluntary correction fees, compliance fees or user fees
                                                         assessed against or collected from an Insured by the Internal Revenue Service (IRS)
                                                         pursuant to a written agreement to correct an inadvertent Plan defect under an Employee
                                                         Plans Compliance Resolution System, provided that such agreement was entered into
                                                         in writing by the Insured with the IRS during the Policy Period, or during the policy
                                                         period of any policy of which this Policy is a continuous renewal; and
                                                    2.   Penalties assessed by the U.S. Department of Labor or the IRS under a Delinquent Filer
                                                         Voluntary Compliance Program for inadvertent failure to file Form 5500, provided that
                                                         the failure to file such Form 5500 occurred during the Policy Period, or during the policy
                                                         period of any policy of which this Policy is a continuous renewal.
                                               AA. Welfare Plan means any employee welfare benefit plan as defined in ERISA.
                                               BB . Wrongful Act means :
                                                    1.   With respect to Insuring Agreement A, Management Liability: any error, misstatement,
                                                         misleading statement, act, omission, neglect, or breach of duty actually or allegedly
                                                         committed or attempted by:
                                                         a.   any Insured Person in his or her capacity as such, or any matter claimed against
                                                              any Insured Person solely by reason of his or her serving in such capacity, with
                                                              respect to Insuring Agreement A1, Management Liability, and Insuring Agreement
                                                              A2, Company Reimbursement;




                                                                                                                                         Page 13 of 45
                                               Case: 1:20-cv-07750 Document #: 1-1 Filed: 12/28/20 Page 25 of 56 PageID #:36

                                            OXF1115
                                            UNIQUE MARKET
                                            REFERENCE: B111SN184678
                                                                                                               ox,FORD' I
                                                             b.   the Company, with respect to Insuring Agreement A3, Company Liability; or
FILED DATE: 9/9/2020 12:12 PM 2020CH05784




                                                             c.   any Outside Entity Insured Person in his or her capacity as such , or any matter
                                                                  claimed against any Outside Entity Insured Person solely by reason of his or her
                                                                  serving in such capacity, with respect to Insuring Agreement A4, Outside Entity
                                                                  Management Liability.
                                                        2.   With respect to Insuring Agreement B, Employment Practices Liability: any Wrongful
                                                             Employment Practice actually or allegedly committed or attempted by the Insured
                                                             Persons in their capacity as such, or by the Company.
                                                        3.   With respect to Insuring Agreement C, Fiduciary Liability:
                                                             a.   any violation by any Insured of any of the responsibilities, obligations or duties
                                                                  imposed upon fiduciaries under ERISA with respect to any Plan, or any matter
                                                                  claimed against any Insured solely by reason of his, her or its status as a fiduciary
                                                                  under ERISA, the Plan or the Named Insured, but only with respect to the Plan, or
                                                             b.   any negligent act, error or omission actually or allegedly committed or attempted by
                                                                  any Insured solely in the Administration of a Plan.
                                                   CC. Wrongful Employment Practice means any actual or alleged :
                                                        1.   wrongful dismissal or discharge or termination of employment, whether actual or
                                                             constructive,
                                                        2.   employment related misrepresentation;
                                                        3.   violation of any federal, state or local laws (common or statutory) concerning
                                                             employment or discrimination in employment;
                                                        4.   sexual harassment or unlawful workplace harassment;
                                                        5.   wrongful deprivation of a career opportunity or failure to employ or promote;
                                                        6.   wrongful discipline of employees;
                                                        7.   retaliation against employees for the exercise of any legally protected right or for
                                                             engaging in any legally protected activity;
                                                        8.   negligent evaluation of employees;
                                                        9.   failure to adopt adequate workplace or employment policies and procedures;
                                                        10. employment related libel, slander, defamation, or invasion of privacy;
                                                        11. employment related wrongful infliction of emotional distress;
                                                        12. solely with respect to paragraph 2 of Insuring Agreement B, Employment Practices
                                                            Liability, any actual or alleged discrimination, sexual harassment, or violation of a
                                                            natural person's civil rights relating to such discrimination or sexual harassment,
                                                            whether direct, indirect, intentional or unintentional.
                                                   The foregoing definitions shall apply equally to the singular and plural forms of the respective
                                                   words.


                                            Ill.   EXCLUSIONS
                                                   The Insurer shall not be liable for Loss on account of any Claim :
                                                   A. Antitrust
                                                       alleging, based upon, arising out of or attributable to any actual or alleged price fixing, restraint
                                                       of trade, monopolization, unfair trade practices or other violation of the Federal Trade
                                                       Commission Act, the Sherman Anti-Trust Act, the Clayton Act, or any other federal statutory
                                                       provision involving anti-trust, monopoly, price fixing , price discrimination, predatory pricing or     _}J
                                                       restraint of trade activities, and any amendments thereto or any rules or regulations                    ,t}l
                                                                                                                                                               --


                                                                                                                                               Page 14 of 45
                                            Case: 1:20-cv-07750 Document #: 1-1 Filed: 12/28/20 Page 26 of 56 PageID #:37

                                            OXF1115
                                            UNIQUE MARKET
                                            REFERENCE:B111SN184678
                                                                                                            OXFO,RD,11
                                                    promulgated thereunder or in connection with such statutes, or any similar provision of any
                                                    federal , state, or local statutory law or common law anywhere in the world. However, this
FILED DATE: 9/9/2020 12:12 PM 2020CH05784




                                                    exclusion shall apply only to that part of Loss otherwise covered under Insuring Agreement
                                                    A3, Company Liability.
                                               B.   Bodily Injury and Property Damage
                                                    alleging, based upon, arising out of, or attributable to bodily injury, mental anguish or
                                                    emotional distress (except with respect to any Claim under Insuring Agreement B,
                                                    Employment Practices Liability), sickness, disease or death of any person, or damage to or
                                                    destruction of any tangible or intangible property including loss of use thereof, whether or not
                                                    such property is physically injured.
                                                C. Employee Benefits and Statutes
                                                    for an actual or alleged violation of the responsibilities, obligations or duties imposed by (i)
                                                    any law governing workers' compensation, unemployment insurance, social security,
                                                    disability or pension benefits or similar law, (ii) the Employee Retirement Income Security Act
                                                    of 1974; (ii) the Fair Labor Standards Act (except the Equal Pay Act); (iii) the National Labor
                                                    Relations Act or Labor Management Relations Act; (iv) the Worker Adjustment and Retraining
                                                    Notification Act; (v) the Consolidated Omnibus Budget Reconciliation Act of 1985 (vi) the
                                                    Occupational Safety and Health Act, or (vi) any similar state or local laws, and any rules and
                                                    regulations promulgated thereunder and amendments thereto. However, this exclusion shall
                                                    not apply to that part of any Claim under Insuring Agreement C, Fiduciary Liability; and shall
                                                    not apply to that part of any Claim under Insuring Agreement B, Employment Practices
                                                    Liability, where such Claim is for any actual or alleged retaliatory treatment of the claimant by
                                                    the Insured on account of the claimant's exercise of rights pursuant to any such law, rule or
                                                    regulation.
                                                D. Fraud
                                                    alleging, based upon, arising out of, or attributable to any fraudulent or criminal act, error or
                                                    omission, or any intentional or knowing violation of the law; however, this exclusion shall not
                                                    apply shall not apply unless and until there is a final judgment against any Insured as to such
                                                    conduct. When there is a final judgment, the Insured shall reimburse the Insurer for any
                                                    Defense Costs advanced.
                                                E. Personal Injury
                                                    alleging, based upon, arising out of, or attributable to injury from false arrest, detention, or
                                                    imprisonment; wrongful eviction from, wrongful entry into or invasion of right of private
                                                    occupancy of a dwelling; libel, slander, defamation or disparagement; violation of a right of
                                                    privacy of a person. However, this exclusion shall not apply to that part of any Claim under
                                                    Insuring Agreement B, Employment Practices Liability.
                                                F. Personal Profit and Insider Trading
                                                    alleging, based upon , arising out of, or attributable to:
                                                    1.   the gaining in fact of any profit, remuneration or financial advantage to which any Insured
                                                         Person was not legally entitled; or
                                                    2.   an accounting of profits in fact made from the purchase and sale or sale and purchase
                                                         by any Insured Person of securities of the Company within the meaning of Section
                                                         16(b) of the Securities Exchange Act of 1934, as amended , or similar provisions of any
                                                         state statutory law, regulation or common law.
                                               G. Pollution
                                                    alleging, based upon, arising out of, or attributable to:
                                                    1.   the actual, alleged or threatened discharge, dispersal, release, escape, seepage ,
                                                         migration or disposal of Pollutants; or




                                                                                                                                        Page 15 of 45
                                             Case: 1:20-cv-07750 Document #: 1-1 Filed: 12/28/20 Page 27 of 56 PageID #:38

                                            OXF1115
                                            UNIQUE MARKET
                                            REFERENCE: B1115N184678
                                                                                                              OXFORDlj,;i
                                                      2. any direction or request that any Insured or Outside Entity test for, monitor, clean up,
                                                         remove, contain, treat, detoxify or neutralize Pollutants, or any voluntary decision to do
FILED DATE: 9/9/2020 12:12 PM 2020CH05784




                                                         so;
                                                     including without limitation any Claim by or on behalf of the Company or Outside Entity, its
                                                     securities holders or creditors based upon, arising out of, or attributable to the matters
                                                     described in this exclusion.
                                                     However, this exclusion shall not apply to:
                                                      1.     that part of any Claim under Insuring Agreement B, Employment Practices Liability where
                                                             such Claim is for any actual or alleged retaliatory treatment of the claimant by the
                                                             Insured on account of the claimant's actual or threatened disclosure of the matters
                                                             described in 1 or 2 above of this exclusion; or
                                                      2.     any Securities Claim against Insured Persons for which the Company does not
                                                             indemnify the Insured Persons either because the Company is neither permitted nor
                                                             required to grant such indemnification or because of the Financial Impairment of the
                                                             Company.
                                                          For purposes of this exclusion, Pollutants mean any substance exhibiting any hazardous
                                                          characteristics as defined by, or identified on a list of hazardous substances issued by the
                                                          United States Environmental Protection Agency or any federal , state, county, municipal or
                                                          local counterpart thereof or any foreign equivalent. Such substances shall include, without
                                                          limitation, solids, liquids, gaseous or thermal irritants, contaminants or smoke, vapor, soot,
                                                          fumes, acids, alkalis, chemicals or waste materials. Pollutants shall also mean any other
                                                          air emission, odor, waste water, oil or oil products, infectious or medical waste, asbestos or
                                                          asbestos products, noise, fungus (including mold or mildew and any mycotoxins, spores,
                                                          scents or byproducts produced or released by fungi, but does not include any fungi intended
                                                          by the Insured for consumption) and electric or magnetic or electromagnetic field.
                                                H. Prior Notice
                                                     alleging, based upon, arising out of, or attributable to:
                                                      1.     any Wrongful Act, fact, circumstance or situation which has been the subject of any
                                                             written notice given under any other policy of which this Policy is a renewal or
                                                             replacement or which it succeeds in time; or
                                                     2.      any other Wrongful Act whenever occurring which, together with a Wrongful Act which
                                                             has been the subject of such notice, would constitute Interrelated Wrongful Acts .
                                                I.   Prior or Pending Proceeding
                                                     alleging, based upon, arising out of, or attributable to:
                                                      1.     any prior or pending litigation or administrative or regulatory proceeding filed on or before
                                                             the prior or pending proceeding date shown in Item 5 of the Declarations, or the same or
                                                             substantially the same Wrongful Act, fact, circumstance or situation underlying or
                                                             alleged therein; or
                                                     2.      any other Wrongful Act whenever occurring which, together with a Wrongful Act
                                                             underlying or alleged in such prior or pending proceeding , would constitute Interrelated
                                                             Wrongful Acts.
                                               J.    Public Offering or Ownership

                                                     alleging, based upon, arising out of, or attributable to:

                                                     1.      any actual or attempted public offering, solicitation, sale, distribution or issuance of
                                                             Securities by or on behalf of the Company, including all activities in connection
                                                             therewith; and




                                                                                                                                             Page 16 of 45
                                            Case: 1:20-cv-07750 Document #: 1-1 Filed: 12/28/20 Page 28 of 56 PageID #:39

                                            OXF1115
                                            UNIQUE MARKET
                                            REFERENCE:B1115N184678
                                                    2.    any Wrongful Act actually or allegedly committed subsequent to any such actual or
                                                          attempted public offering, solicitation, sale, distribution or issuance of Securities by or
FILED DATE: 9/9/2020 12:12 PM 2020CH05784




                                                          on behalf of the Company.

                                               K.   Securities

                                                    alleging, based upon, arising out of, or attributable to:

                                                    1.    the Securities Act of 1933, the Securities Exchange Act of 1934, any rules or regulations
                                                          of the Securities Exchange Commission adopted thereunder, any federal, state or
                                                          provincial statute or common law regulating securities similar to the foregoing, including
                                                          any amendments thereto, any rules or regulations adopted pursuant thereto, or any other
                                                          federal , state or provincial law or common law relating to liability in connection with the
                                                          offering, sale or purchase of Securities of a Company, except as provided in subsection
                                                          2 immediately below;

                                                    2.    any offering, solicitation, sale, distribution or issuance ("Offering") of Securities in excess
                                                          of $5 million which is exempt from the registration requirements of the Securities and
                                                          Exchange Commission pursuant to Section 3(b) of the Securities Act of 1933 and rules
                                                          and regulations promulgated thereunder. However, this exclusion shall not apply if, prior
                                                          to such Offering, the Insurer agrees in writing to extend coverage for Wrongful Acts in
                                                          connection with such Offering, and the Insureds have paid the premium required by the
                                                          Insurer for such coverage extension; or

                                                    3.    any activities or transactions dealing in any way with the Company's Offering.

                                               L.   Subsidiary Wrongful Acts
                                                    alleging, based upon, arising out of, or attributable to any Wrongful Act actually or allegedly
                                                    committed or attempted by a Subsidiary or Insured Persons thereof:
                                                     1. before the date the Subsidiary became an Insured;
                                                     2.   after the date the Subsidiary ceased to be an Insured.
                                               M.   Wages
                                                    alleging, based upon, arising out of, or attributable to any claims for unpaid wages or overtime
                                                    pay for hours actually worked or labor actually performed by any employee of a Company,
                                                    for improper payroll deductions or any violation of any federal state, local or foreign statutory
                                                    law or common law that governs the same topic or subject, and any rules, regulations and
                                                    amendments thereto.
                                               N.   The following exclusions shall apply to any Claim covered, in whole or in part, under Insuring
                                                    Agreement A, Management Liability:
                                                    1.    Contract or Agreement
                                                          alleging, based upon, arising out of, or attributable to the actual or alleged breach of any
                                                          oral, written, express or implied contract or agreement. However, this exclusion shall not
                                                          apply to the extent that liability would have attached to the Company in the absence of
                                                          such contract or agreement, or where such Claim is covered entirely under Insuring
                                                          Agreement A1, Management Liability, and A2, Company Reimbursement, and no part
                                                          of such Claim is covered under Insuring Agreement A3, Company Liability.
                                                    2.    Customer or Client
                                                          brought or maintained by or on behalf of or in the right of a customer or client of the
                                                          Company in connection with the actual or alleged rendering or failure to render any
                                                          service to or for the benefit of such customer or client. However, this exclusion shall not
                                                          apply to:
                                                          a.   that part of Loss otherwise covered under Insuring Agreement A 1, Management                    /
                                                               Liability, and A2, Company Reimbursement; or                                                 -10..-\A.




                                                                                                                                            Page 17 of 45
                                            Case: 1:20-cv-07750 Document #: 1-1 Filed: 12/28/20 Page 29 of 56 PageID #:40

                                            OXFlllS
                                            UNIQUE MARKET                                                   OXFORD
                                            REFERENCE:B1115N184678
                                                           b.   any Claim covered in whole or in part under Insuring Agreement B, Employment
                                                                Practices Liability.
FILED DATE: 9/9/2020 12:12 PM 2020CH05784




                                                      3.   Insured vs. Insured
                                                           brought or maintained by, on behalf of, or in the right of any Insured Person, the
                                                           Company, or any bankruptcy or insolvency trustee, receiver, examiner, liquidator or
                                                           similar official for the Company, in any respect and whether or not collusive, or which is
                                                           brought by any securities holder or member of the Company, whether directly or
                                                           derivatively, unless the Claim of such securities holder or member is instigated and
                                                           continued totally independent of, and totally without the solicitation, assistance, active
                                                           participation, or intervention of, any Insured Person or the Company; provided,
                                                           however, this exclusion shall not apply:
                                                           a.   to any Claim brought or maintained by any Insured Person in the form of a cross-
                                                                claim or a third-party claim for contribution or indemnity which is part of, and results
                                                                directly from, a Claim that is covered by this Policy;
                                                           b.   to an employment-related Claim brought by an Insured Person, other than an
                                                                Insured Person who is or was a member of the Board of Directors (or equivalent
                                                                governing body) of the Company; or
                                                           c.   any Claim brought by any past Insured Person of the Company who has not
                                                                provided service as a duly elected or appointed director, officer, trustee, governor,
                                                                management committee member, member of the management board, General
                                                                Counsel, Risk Manager (or equivalent position) of or consultant for the Company
                                                                for at least four years prior to such Claim being first made against any person.
                                                      4.   Intellectual Property and Company Goods and Products
                                                           alleging, based upon, arising out of, or attributable to (i) any actual or alleged
                                                           infringement, misappropriation, or violation of copyright, patent, service marks,
                                                           trademarks, trade secrets, title or other proprietary or licensing rights or intellectual
                                                           property of any products, technologies or services, or (ii) any goods or products
                                                           manufactured, produced, processed, packaged , sold , marketed , distributed, advertised
                                                           or developed by the Company. However, this exclusion shall apply only to that part of
                                                           Loss otherwise covered under Insuring Agreement A3, Company Liability.
                                                      5.   Outside Directorship Liability
                                                           for a Wrongful Act actually or allegedly comm itted or attempted by any Insured Person
                                                           in his or her capacity as a director, officer, trustee, manager, member of the board of
                                                           managers or equivalent executive of a limited liability company or employee of, or
                                                           independent contractor for or in any other capacity or position with any organization other
                                                           than an Outside Entity or the Company, even if service in such capacity or position is
                                                           with the knowledge and consent of, at the direction or request of, or part of the duties
                                                           regularly assigned to the Insured Person by the Company.
                                                      6.   Outside Entity Claims
                                                           brought or maintained by, on behalf of, or in the right of any Outside Entity, or any past,
                                                           present or future duly elected or appointed director, officer, trustee, governor, or
                                                           management committee member of any Outside Entity, or any bankruptcy or insolvency
                                                           trustee, receiver, examiner, liquidator or similar official for the Outside Entity, in any
                                                           respect and whether or not collusive, or which is brought by any securities holder or
                                                           member of the Outside Entity, whether directly or derivatively, unless the claim of such
                                                           securities holder or member is instigated and continued totally independent of, and totally
                                                           without the solicitation , assistance, active participation , or intervention of, any Outside
                                                           Entity or such person.
                                                      7.   Outside Entity Prior Act
                                                           with respect to any Outside Entity Insured Person, for any Wrongful Act occurring
                                                           prior to the effective date of this Policy or any Policy issued by the Insurer, or any

                                                                                                                                            Page 18 of 45
                                             Case: 1:20-cv-07750 Document #: 1-1 Filed: 12/28/20 Page 30 of 56 PageID #:41

                                            OXF1115
                                            UNIQUE MARKET
                                            REFERENCE:B111SN184678
                                                                                                            O~FORD'!f
                                                         affiliate thereof, of which this is a direct or indirect renewal or replacement, if any Insured,
                                                         as of such date, knew or could have reasonably foreseen that such Wrongful Act could
FILED DATE: 9/9/2020 12:12 PM 2020CH05784




                                                         lead to a Claim under this Policy.
                                                    8.   Wrongful Employment Practice
                                                         alleging, based upon, arising out of, or attributable to a Wrongful Employment Practice.
                                               0.   The following exclusions shall apply only to any Claim covered in whole or in part under
                                                    Insuring Agreement B, Employment Practices Liability:
                                                    1.   Contract or Obligation
                                                         damages determined to be owing under an express written contract with or express
                                                         written severance obligation of the Company; but this exclusion shall not apply if and to
                                                         the extent that liability would have attached to the Insureds in the absence of the written
                                                         contract with or obligation of the Company. However, this exclusion shall not apply to
                                                         Defense Costs.

                                                    2.   Compensation Earned or Due
                                                         compensation earned by or due to the claimant in the course of employment but not paid
                                                         by the Company, including any unpaid salary, bonus, hourly pay, overtime pay,
                                                         severance pay, retirement benefits, vacation days or sick days. However, this exclusion
                                                         shall not apply to any (i) back pay or front pay allegedly due as the result of discrimination,
                                                         and (ii) Defense Costs.
                                                    3.   Medical or Insurance Benefits
                                                         medical or insurance benefits to which the claimant allegedly was entitled or would have
                                                         been entitled had the Company provided the claimant with a continuation or conversion
                                                         of insurance. However, this exclusion shall not apply to Defense Costs.
                                                    4.   Remedial, Preventative and Non-Monetary Relief
                                                         the cost of any remedial , preventive or other non-monetary relief including without
                                                         limitation (i) any costs associated with compliance with any such relief of any kind or
                                                         nature imposed by any judgment, settlement, or governmental authority, or (ii) any costs
                                                         associated with providing any reasonable accommodations required by, made as a result
                                                         of, or to conform with the requirements of, the Americans with Disabilities Act and any
                                                         amendments thereto or any similar federal , state or local statute, regulation , or common
                                                         laws.
                                               P.   The following exclusions shall apply only to any Claim covered in whole or in part under
                                                    Insuring Agreement C, Fiduciary Liability:
                                                    1.   Benefits Due
                                                         benefits due or to become due under any Plan, benefits which would be due under any
                                                         Plan if such Plan complied with all applicable law, or that portion of any settlement or
                                                         judgment which constitutes such benefits . However, this exclusion shall not apply to
                                                         Defense Costs or to the extent that recovery for such benefits is based upon a covered
                                                         Wrongful Act by an Insured Person and such benefits are payable as a personal
                                                         obligation of such Insured Person.
                                                    2.   Contract or Agreement
                                                         alleging, based upon , arising out of, or attributable to the actual or alleged breach of any
                                                         oral, written, express or implied contract or agreement. However, this exclusion shall not
                                                         apply to (i) Defense Costs, and (ii) to the extent that liability would have attached to the
                                                         Company in the absence of such contract or agreement, or where the liability was
                                                         assumed in accordance with or under the trust agreement or equivalent document
                                                         pursuant to which the Plan was established .                                                  .    /J
                                                    3.   Contributions Owed                                                                                 ~



                                                                                                                                            Page 19 of 45
                                              Case: 1:20-cv-07750 Document #: 1-1 Filed: 12/28/20 Page 31 of 56 PageID #:42

                                            OXF1115
                                            UNIQUE MARKET
                                            REFERENCE:B1115N184678
                                                            alleging, based upon, arising out of, or attributable to the failure to collect from the
                                                            Company contributions it owed to any Plan, or the failure to fund a Plan in accordance
FILED DATE: 9/9/2020 12:12 PM 2020CH05784




                                                            with ERISA, any similar state or local law, or the Plan instrument. However, this exclusion
                                                            shall not apply to Defense Costs.
                                                       4.   Discrimination
                                                            for discrimination in violation of any law other than (i) any law governing workers'
                                                            compensation, unemployment insurance, social security, disability or pension benefits or
                                                            similar law, (ii) the Employee Retirement Income Security Act of 1974; (ii) the Fair Labor
                                                            Standards Act (except the Equal Pay Act); (iii) the National Labor Relations Act or Labor
                                                            Management Relations Act; (iv) the Worker Adjustment and Retraining Notification Act;
                                                            (v) the Occupational Safety and Health Act, or (vi) any similar state or local laws, and any
                                                            rules and regulations promulgated thereunder and amendments thereto.
                                                       5.   Government Mandated Insurance
                                                            alleging, based upon, arising out of, or attributable to any actual or alleged obligation of
                                                            any Insured pursuant to any government-mandated insurance for worker's
                                                            compensation, unemployment, social security or disability benefits. However, this
                                                            exclusion shall not apply to any actual or alleged obligation of any Insured pursuant to
                                                            the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended.


                                            IV.   SEVERABILITY OF EXCLUSIONS
                                                  For the purpose of determining the applicability of exclusions D, Fraud , and F, Personal Profit and
                                                  Insider Trading, of section Ill, Exclusions, the Wrongful Act of any Insured Person shall not be
                                                  imputed to any other Insured Person who had no knowledge of and did not participate in the
                                                  conduct, and only the Wrongful Act of any Executive Officer of the Company shall be imputed
                                                  to the Company.


                                            V.    ESTATES, LEGAL REPRESENTATIVES, AND SPOUSES
                                                  The estates, heirs, legal representatives, assigns, spouses and Domestic Partners of Insured
                                                  Persons shall be considered Insureds under this Policy; but coverage is afforded to such estates,
                                                  heirs, legal representatives, assigns, spouses and Domestic Partners only for a Claim arising
                                                  solely out of their status as such and , in the case of a spouse or Domestic Partner, where the
                                                  Claim seeks damages from marital community property, jointly held property or property
                                                  transferred from the Insured Person to the spouse or Domestic Partner. No coverage is provided
                                                  for any Wrongful Act of an estate, heir, legal representative, assign, spouse or Domestic Partner.
                                                  All of the terms and conditions of this Policy including, without limitation, the Retention applicable
                                                  to Loss incurred by Insured Persons shown in Item 3 of the Declarations, shall also apply to Loss
                                                  incurred by such estates, heirs, legal representatives, assigns, spouses and Domestic Partners.


                                            VI.   EXTENDED REPORTING PERIOD
                                                  A.   If the Insurer or Named Insured terminates or does not renew this Policy (other than for
                                                       failure to pay a premium when due), the Named Insured shall have the right, upon payment
                                                       of the additional premium described below, to a continuation of the coverage granted by this
                                                       Policy for the Extended Reporting Period of one year following the effective date of such
                                                       termination or nonrenewal, but only with respect to Claims first made during the Extended
                                                       Reporting Period and arising from Wrongful Acts taking place prior to the effective date of
                                                       such termination or nonrenewal. This right to continue coverage shall lapse unless written
                                                       notice of such election is given by the Named Insured to the Insurer within 30 days following
                                                       the effective date of termination or nonrenewal. A change in policy terms, conditions,
                                                       exclusions and/or premiums shall not be considered a nonrenewal for purposes of triggering           .   JA
                                                       the rights to the Extended Reporting Period.                                                         ~    !

                                                                                                                                            Page 20 of 45
                                            Case: 1:20-cv-07750 Document #: 1-1 Filed: 12/28/20 Page 32 of 56 PageID #:43

                                            OXF1115
                                            UNIQUE MARKET
                                            REFERENCE: B1115N184678
                                                 8. The Insurer shall give the Named Insured notice of the premium due for the Extended
                                                    Reporting Period as soon as practicable following the date the Named Insured gives such
FILED DATE: 9/9/2020 12:12 PM 2020CH05784




                                                    notice of such election and such premium shall be paid by the Named Insured to the Insurer
                                                    within 10 days following the date of such notice by the Insurer of the premium due. The
                                                    Extended Reporting Period is not cancelable and the entire premium for the Extended
                                                    Reporting Period shall be deemed fully earned and non-refundable upon payment.
                                                 C. The Limit of Liability applicable to the Extended Reporting Period, if elected, shall be part of
                                                    and not in addition to the Limit of Liability shown in Item 3, and the Sublimit of Liability shown
                                                    in Item 7, of the Declarations for the immediately preceding Policy Period . The purchase of
                                                    the Extended Reporting Period shall not increase or reinstate the Limit of Liability or the
                                                    Sublimit of Liability, which shall be the maximum liability of the Insurer for the Policy Period
                                                    and Extended Reporting Period, combined .


                                            VII. LIMITS OF LIABILITY
                                                A. All Claims arising out of the same Wrongful Act and all Interrelated Wrongful Acts of the
                                                   Insureds shall be deemed to be one Claim, and such Claim shall be deemed to be first made
                                                   on the date the earliest of such Claims is first made, regardless of whether such date is before
                                                   or during the Policy Period. All Loss resulting from a single Claim shall be deemed a single
                                                   Loss .
                                                 8. If a single aggregate Limit of Liability is granted as provided in Item 3A of the Declarations,
                                                    the amount stated in Item 3A of the Declarations shall be the maximum aggregate liability of
                                                    the Insurer for each Policy Period, regardless of the number of Claims or losses, the
                                                    coverage(s) purchased, or the time of payment by the Insurer. The Voluntary Compliance
                                                    Loss Sublimit of Liability set forth in Item 7 of the Declarations is the maximum aggregate limit
                                                    of the Insurer's liability for each Policy Period and, if elected, Extended Reporting Period ,
                                                    for all Voluntary Compliance Loss. The Voluntary Compliance Loss Sublimit of Liability is
                                                    part of, and not in addition to, the Limit of Liability set forth in Item 3A of the Declarations and in
                                                    no way shall be deemed to increase the Limit of Liability as set forth therein.
                                                C. If separate Limits of Liability are granted as provided in Item 38 of the Declarations:
                                                     1.   The maximum aggregate liability of the Insurer for all Loss under each Insuring
                                                          Agreement resulting from all Claims first made during the Policy Period and, if elected,
                                                          the Extended Reporting Period, shall be the respective Limit of Liability for such
                                                          Insuring Agreement as set forth in Item 38, regardless of the number of Claims or
                                                          Losses or the time of payment by the Insurer. The Voluntary Compliance Loss Sublimit
                                                          of Liability set forth in Item 7 of the Declarations is the maximum aggregate limit of the
                                                          Insurer's liability for each Policy Period and, if elected, the for all Voluntary Compliance
                                                          Loss. The Voluntary Compliance Loss Sublimit of Liability is part of, and not in addition
                                                          to, the respective Limit of Liability set forth in Item 38 of the Declarations and in no way
                                                          shall be deemed to increase the respective Limit of Liability as set forth therein .
                                                     2.   If more than one Insuring Agreement applies to a Claim, the maximum aggregate liability
                                                          of the Insurer under all such Insuring Agreements, combined , with respect to such Claim
                                                          shall be the largest of such applicable Limits of Liability.
                                                     3.   The Limit of Liability for each Insuring Agreement described in paragraphs 1 and 2 above
                                                          are sublimits applicable only to each such Insuring Agreement and cannot be applied to
                                                          and do not increase the Insurer's maximum liability under any other Insuring Agreement.
                                                D. Defense Costs shall be part of and not in addition to the applicable Limit(s) of Liability shown
                                                   in Item 3 and Sublimit of Liability shown in Item 7 of the Declarations, and Defense Costs
                                                   shall reduce such Limit(s) of Liability. If the Limit(s) of Liability are exhausted by payment of
                                                   Loss, the obligations of the Insurer under this Policy shall be completely fulfilled and
                                                   extinguished .




                                                                                                                                              Page 21 of 45
                                            Case: 1:20-cv-07750 Document #: 1-1 Filed: 12/28/20 Page 33 of 56 PageID #:44

                                            OXFlllS
                                            UNIQUE MARKET                                                      OXFORD
                                            REFERENCE:B1115N184678
                                            VIII. RETENTIONS
FILED DATE: 9/9/2020 12:12 PM 2020CH05784




                                                 A. Except as otherwise provided in this section, the liability of the Insurer shall apply only to that
                                                    part of Loss which is excess of the applicable Retention amount shown in Item 3 of the
                                                    Declarations . Such Retention shall be borne uninsured by the Insureds and at their own risk.
                                                    If different parts of a single Claim are subject to different applicable Retentions, the applicable
                                                    Retentions will be applied separately to each part of such Loss, but the sum of such
                                                    Retentions shall not exceed the largest applicable Retention .
                                                 B. A single Retention amount shall apply to Loss arising from all Claims alleging Interrelated
                                                    Wrongful Acts .
                                                 C. No Retention shall apply to any Loss incurred by any Insured Person except when and to
                                                    the extent that the Company has indemnified the Insured Person .


                                            IX. NOTICE
                                                 A.   The Insureds shall, as a condition precedent to their rights under this Policy, give to the
                                                      Insurer written notice of any Claim made against the Insureds as soon as practicable, but in
                                                      no event later than the termination of the Policy Period or, if elected , the Extended
                                                      Reporting Period.
                                                 B.   If during the Policy Period the Insureds first become aware of facts or circumstances which
                                                      may reasonably give rise to a future Claim covered under this Policy, give written notice to
                                                      the Insurer during the Policy Period of:
                                                      1.   the identity of the potential claimants;
                                                      2.   a description of the anticipated Wrongful Act allegations;
                                                      3.   the identity of the Insureds allegedly involved ;
                                                      4.   the circumstances by which the Insureds first became aware of the facts or
                                                           circumstances;
                                                      5.   the consequences which have resulted or may result; and
                                                      6.   the nature of the potential monetary damages and non-monetary relief;
                                                           then any Claim which arises out of such Wrongful Act shall be deemed to have been
                                                           first made at the time such written notice was received by the Insurer. No coverage is
                                                           provided for fees, expenses and other costs incurred prior to the time such Wrongful
                                                           Act results in a Claim.
                                                 C.   All notices under any provision of this Policy shall be in writing and given by prepaid express
                                                      courier, certified mail or facsimile transmission properly addressed to the appropriate party.
                                                      Notice to the Insureds may be given to the Named Insured at the address shown in Item 1
                                                      of the Declarations. Notice to the Insurer of any Claim or Wrongful Act shall be given to the
                                                      Insurer at the address shown in Item 4A of the Declarations . All other notices to the Insurer
                                                      under this Policy shall be given to the Insurer at the address shown in Item 48 of the
                                                      Declarations. Notice given as described above shall be deemed to be received and effective
                                                      upon actual receipt thereof by the addressee or one day following the date such notice is sent,
                                                      whichever is earlier.
                                                 D.   No notice that may be given during the Policy Period under section IX, Notice, at subsection
                                                      B may be given during the Extended Reporting Period , if elected .


                                            X.   DEFENSE AND SETTLEMENT
                                                 A. It shall be the duty of the Insureds and not the duty of the Insurer to defend any Claim.
                                                 B. The Insureds agree not to settle or offer to settle any Claim, incur any Defense Costs or
                                                    otherwise assume any contractual obligation or admit any liability with respect to any Claim


                                                                                                                                          Page 22 of 45
                                             Case: 1:20-cv-07750 Document #: 1-1 Filed: 12/28/20 Page 34 of 56 PageID #:45

                                            OXFlllS
                                            UNIQUE MARKET
                                            REFERENCE:B1115N184678
                                                                                                              OXFO ~ Dljf
                                                        without the prior written consent of the Insurer. The Insurer shall not be liable for any
                                                        settlement, Defense Costs, assumed obligation or admission to which it has not consented .
FILED DATE: 9/9/2020 12:12 PM 2020CH05784




                                                        The Insureds shall promptly send to the Insurer all settlement demands or offers received
                                                        by any Insured from the claimant(s). However, if the Insureds are able to settle all Claims
                                                        which are subject to a single Retention for an aggregate amount, including Defense Costs,
                                                        not exceeding such Retention, the consent of the Insurer shall not be required for the
                                                        settlement of such Claims.
                                                   C. The Insurer shall have the right and shall be given the opportunity to effectively associate
                                                      with the Insureds regarding the defense and negotiation of any settlement of any Claim.
                                                   D. The Insureds agree to provide the Insurer with all information, assistance and cooperation
                                                      which the Insurer reasonably requests and agree that, in the event of a Claim, the Insureds
                                                      will do nothing that shall prejudice the position of the Insurer or its potential or actual rights of
                                                      recovery. The Insurer may make any investigation it deems necessary.
                                                   E. If the Insurer recommends a settlement within the Policy Limit of Liability which is acceptable
                                                      to the claimant, but the Insureds do not consent to such settlement within 30 days of the date
                                                      the Insureds are first made aware of the potential settlement, the Insurer's liability for all
                                                      Loss on account of such Claim shall not exceed (i) the amount for which the Insurer could
                                                      have settled such Claim plus Defense Costs incurred as of the date the potential settlement
                                                      was proposed in writing by the Insurer to the Insureds, and (ii) 50% of all subsequent covered
                                                      Loss in excess of such amount, the remaining 50% of which shall be borne by the Insureds
                                                      uninsured and at their own risk. However, this subsection does not apply to any potential
                                                      settlement that is within the Retention.
                                                   F.   The Insurer shall, on a quarterly basis, advance on behalf of the Insureds covered Defense
                                                        Costs which the Insureds have incurred in connection with Claims made against them , prior
                                                        to disposition of such Claims. Any advancement of Defense Costs shall be subject to the
                                                        condition that such advanced amounts shall be repaid to the Insurer by the Insureds
                                                        severally according to their respective interests if and to the extent the Insureds shall not be
                                                        entitled to coverage for such Defense Costs under the terms and conditions of this Policy.


                                            XI.   PRESUMPTIVE INDEMNIFICATION
                                                  The Company agrees to indemnify the Insured Persons to the fullest extent permitted by law,
                                                  taking all steps necessary or advisable in furtherance thereof, including the making in good faith
                                                  of any application for court approval, the passing of any resolution by the board of directors or
                                                  shareholders of the Company, the amendment of any charter, bylaws, operating agreement or
                                                  similar documents of the Company or the execution of any contract. The Company further agrees
                                                  to advance Defense Costs actually and reasonably incurred by any Insured Person in defending
                                                  any threatened, pending or contemplated action, suit or proceeding prior to a final disposition of
                                                  any such action, suit or proceeding and shall not require any determination or adjudication, interim
                                                  or final, of the entitlement of the Insured Person to indemnification, where permitted by law to do
                                                  so. The financial ability of any Insured Person to make repayment shall not be a prerequisite to
                                                  the making of such an advance, and the right to receive advancement of Defense Costs herein is
                                                  a contractual right. The agreements contained in this paragraph are binding upon the Company
                                                  and enforceable by the Insurer or the Insured Persons.


                                            XII. OTHER INSURANCE
                                                  If any Loss covered under this Policy is covered under any other valid insurance, then this Policy
                                                  shall cover the Loss, subject to its terms and conditions, only to the extent that the amount of the
                                                  Loss is in excess of the amount of such other insurance whether such other insurance is stated to
                                                  be primary, contributory, excess, contingent or otherwise, unless such other insurance is written
                                                  only as specific excess insurance over the Limit of Liability provided by this Policy.




                                                                                                                                              Page 23 of 45
                                            Case: 1:20-cv-07750 Document #: 1-1 Filed: 12/28/20 Page 35 of 56 PageID #:46

                                            OXF1115
                                            UNIQUE MARKET                                                  OXFORD
                                            REFERENCE: B1115N184678
                                            XIII. MATERIAL CHANGES IN CONDITIONS
FILED DATE: 9/9/2020 12:12 PM 2020CH05784




                                               A.   Acquisition or Creation of Another Organization or Plan

                                                    For purposes of this subsection A:

                                                    (i)   Publicly-held organization means any company with securities registered with the
                                                          Securities and Exchange Commission pursuant to the Securities Act of 1933.
                                                    (ii) Privately-held organization means any company which does not have securities
                                                          registered with the Securities and Exchange Commission pursuant to the Securities Act
                                                          of 1933, amendments thereto, and rules and regulations promulgated thereunder.
                                                    (iii) Not-for-profit organization means any company which qualifies as a not-for-profit
                                                          organization under Section 501 (c)(3) of the United States Internal Revenue Code of
                                                          1986, as amended.

                                                    Privately-Held or Not-for-Profit Organization

                                                    If, during the Policy Period, the Company:

                                                     1.   acquires voting securities in another organization or creates another organization which
                                                          is a privately-held organization or a not-for-profit organization, which as a result of such
                                                          acquisition or creation becomes a Subsidiary;
                                                     2.   acquires any privately-held organization or a not-for-profit organization by merger into or
                                                          consolidation with the Company; or
                                                     3.   with respect to the Insuring Agreement C, Fiduciary Liability, if purchased, creates a
                                                          Plan ,

                                                    then, subject to the terms and conditions of this Policy including the paragraph immediately
                                                    below, such organization, Plan and its Insured Persons shall be covered under this Policy
                                                    but only with respect to Claims for Wrongful Acts taking place after such acquisition or
                                                    creation , unless the Insurer agrees to provide coverage by endorsement for Wrongful Acts
                                                    taking place prior to such acquisition , creation or change in qualification.

                                                    If the total assets of such acquired organization or Plan, as reflected in the then most recent
                                                    consolidated financial statements of the organization, or most recent financial statements of
                                                    the Plan, exceeds 10% of the total assets of the Named Insured and the Subsidiaries as
                                                    reflected in the then most recent consolidated financial statements of the Named Insured, or
                                                    10% of the total assets of the Plan as reflected in its most recent financial statements, the
                                                    Named Insured, as a condition precedent to coverage with respect to such Insureds, shall,
                                                    prior to such acquisition :

                                                    a.     give written notice of such acquisition or creation to the Insurer;
                                                    b.     pay any additional premium required by the Insurer; and
                                                    c.     agree to any additional terms and conditions of this Policy as required by the Insurer.

                                                    Publicly-Held Organization

                                                    If, during the Policy Period, the Company:

                                                    1.     acquires voting securities in another organization or creates another organization which
                                                           is a publicly-held organization, which as a result of such acquisition or creation
                                                           becomes a Subsidiary; or
                                                    2.     acquires any publicly-held organization by merger into or consolidation with the
                                                           Company;

                                                    the Named Insured, as a condition precedent to coverage for such organization, Plan and its
                                                    Insured Persons, shall, prior to such acquisition :

                                                    a.     give written notice of such acquisition or creation to the Insurer;



                                                                                                                                                         ~
                                                    b.     pay any additional premium required by the Insurer; and


                                                                                                                                         Page24 of 45
                                             Case: 1:20-cv-07750 Document #: 1-1 Filed: 12/28/20 Page 36 of 56 PageID #:47

                                            OXF1115
                                            UNIQUE MARKET                                                  O X FORD '
                                            REFERENCE: B1115N184678
                                                     c.     agree to any additional terms and conditions of this Policy as required by the Insurer.
FILED DATE: 9/9/2020 12:12 PM 2020CH05784




                                                B.   Acquisition of the Named Insured
                                                     If, during the Policy Period, any of the following events occurs:
                                                     1.     the acquisition of the Named Insured, or of all or substantially all of its assets, by
                                                            another entity, or the merger or consolidation of the Named Insured into or with another
                                                            entity such that the Named Insured is not the surviving entity; or
                                                     2.     the obtaining by any person, entity or affiliated group of persons or entities of the right
                                                            to elect, appoint or designate at least 50% of the directors of the Named Insured;
                                                     then coverage under this Policy will continue in full force and effect until termination of this
                                                     Policy, but only with respect to Claims for Wrongful Acts taking place before such event.
                                                     Coverage under this Policy will cease as of the effective date of such event with respect to
                                                     Claims for Wrongful Acts taking place after such event.
                                               C.    Termination of a Subsidiary
                                                     If before or during the Policy Period an organization ceases to be a Subsidiary, coverage
                                                     with respect to the Subsidiary and its Insured Persons shall continue until termination of
                                                     this Policy. Such coverage continuation shall apply only with respect to Claims for Wrongful
                                                     Acts taking place prior to the date such organization ceased to be a Subsidiary.
                                               D.    Termination of a Plan
                                                     If before or during the Policy Period a Plan is terminated, sold or run-off, coverage with
                                                     respect to such Plan under Insuring Agreement C, Fiduciary Liability, if purchased, shall
                                                     continue until termination of this Policy. Such coverage continuation shall apply only with
                                                     respect to Claims for Wrongful Acts taking place prior to the date such Plan was terminated,
                                                     sold or run-off.
                                               E.    Other Organizational Changes
                                                     Coverage with respect to an Insured or Plan under Insuring Agreement C, Fiduciary Liability,
                                                     if purchased, is afforded only for Wrongful Acts committed or allegedly committed after the
                                                     effective time such Insured or Plan became an Insured and prior to the effective time that
                                                     such Insured or Plan ceases to be an Insured or Plan.


                                            XIV. PAYMENT PRIORITY
                                               A.    If the amount of any Loss which is otherwise due and owing by the Insurer exceeds the then-
                                                     remaining Limit of Liability applicable to the Loss, the Insurer shall pay the Loss (subject to
                                                     such Limit of Liability) in the following priority:
                                                     1.   first, the Insurer shall pay any Loss covered under Insuring Agreement A 1, Management
                                                          Liability, in excess of any applicable Retention shown in Item 3 of the Declarations;
                                                     2.   second, only if and to the extent the payment under paragraph 1 above does not exhaust
                                                          the applicable Limit of Liability, the Insurer shall pay any Loss in excess of the Retention
                                                          shown in Item 3 of the Declarations covered under any other applicable Insuring
                                                          Agreement.
                                               B.    Subject to the foregoing paragraph, the Insurer shall, upon receipt of a written request from
                                                     the Chief Executive Officer of the Named Insured, delay any payment of Loss otherwise due
                                                     and owing to or on behalf of the Company until such time as the Chief Executive Officer of
                                                     the Named Insured designates, provided the liability of the Insurer with respect to any such
                                                     delayed Loss payment shall not be increased, and shall not include any interest, on account
                                                     of such delay.




                                                                                                                                          Page 25 of 45
                                             Case: 1:20-cv-07750 Document #: 1-1 Filed: 12/28/20 Page 37 of 56 PageID #:48

                                            OXF1115
                                            UNIQUE MARKET
                                            REFERENCE:B1115N184678
                                            XV . REPRESENTATIONS
FILED DATE: 9/9/2020 12:12 PM 2020CH05784




                                                A.    The Insureds represent and acknowledge that the statements and .information contained in
                                                      the Application are true and accurate and:
                                                      1.   are the basis of this Policy and are to be considered as incorporated into and constituting
                                                           a part of this Policy; and
                                                      2.   shall be deemed material to the acceptance of this risk or the hazard assumed by the
                                                           Insurer under this Policy.
                                                      It is understood and agreed that this Policy is issued in reliance upon the truth and accuracy
                                                      of such representations .
                                                B.    In the event the Application, including materials submitted or required to be submitted
                                                      therewith, contains any misrepresentation or omission made with the intent to deceive or
                                                      which materially affects either the acceptance of the risk or the hazard assumed by the
                                                      Insurer under this Policy, this Policy shall be void ab initio as to (i) any Company or Plan if
                                                      any Executive Officer knew the facts that were not truthfully disclosed or that were omitted
                                                      in the Application, and (ii) any Insured Person who knew the facts that were not truthfully
                                                      disclosed or that were omitted, whether or not such Insured Person knew the Application
                                                      contained such misrepresentation or omission. Except with respect to the Company's Chief
                                                      Executive Officer and Chief Financial Officer, such knowledge shall not be imputed to any
                                                      other Insured Persons .


                                            XVI. TERMINATION OF THE POLICY
                                               A.     This Policy shall terminate at the earliest of the following times:
                                                      1.   the effective date of termination specified in a prior written notice by the Named Insured
                                                           to the Insurer;
                                                      2.   30 days after receipt by the Named Insured of a written notice of termination from the
                                                           Insurer;
                                                      3.   10 days after receipt by the Named Insured of a written notice of termination from the
                                                           Insurer for failure to pay a premium when due, unless the premium is paid within such
                                                           10 day period;
                                                      4.   upon expiration of the Policy Period as shown in Item 2 of the Declarations; or
                                                      5.   at such other time as may be agreed upon by the Insurer and the Named Insured.
                                               B.     If this Policy is terminated by the Named Insured, the Insurer shall refund the unearned
                                                      premium computed at the customary short rate. If this Policy is terminated by the Insurer,
                                                      the Insurer shall refund the unearned premium computed pro rata . Payment or tender of any
                                                      unearned premium by the Insurer shall not be a condition precedent to the effectiveness of
                                                      such termination, but such payment shall be made as soon as practicable.


                                            XVII. TERRITORY AND VALUATION
                                                A.    All prem iums, limits, retentions, Loss and other amounts under this Policy are expressed and
                                                      payable in the currency of the United States of America. If judgment is rendered, settlement
                                                      is denominated or another element of Loss under this Policy is stated in a currency other
                                                      than United States of America dollars, payment under this Policy shall be made in United
                                                      States dollars at the applicable rate of exchange as published in The Wall Street Journal as
                                                      of the date the final judgment is reached, the amount of the settlement is agreed upon or the
                                                      other element of Loss is due, respectively or, if not published on such date, the next date of
                                                      publication of The Wall Street Journal.
                                                B.    Coverage under this Policy shall extend to Wrongful Acts taking place or Claims made ~                .
                                                      anywhere in the world .                                                                             VfQ
                                                                                                                                          Page 26 of 45
                                            Case: 1:20-cv-07750 Document #: 1-1 Filed: 12/28/20 Page 38 of 56 PageID #:49

                                            OXF1115
                                            UNIQUE MARKET                                                  OXFORD
                                            REFERENCE:B1115N184678
                                            XVIII. SUBROGATION
FILED DATE: 9/9/2020 12:12 PM 2020CH05784




                                               In the event of any payment under this Policy, the Insurer shall be subrogated to the extent of
                                               such payment to all the rights of recovery of the Insureds. The Insureds shall execute all papers
                                               required and shall do everything necessary to secure and preserve such rights , including the
                                               execution of such documents necessary to enable the Insurer effectively to bring suit or otherwise
                                               pursue subrogation rights in the name of the Insureds .


                                            XIX . ACTION AGAINST THE INSURER AND BANKRUPTCY
                                               Except as provided in section XXII, Alternative Dispute Resolution, no action shall lie against the
                                               Insurer. No person or organization shall have any right under this Policy to join the Insurer as a
                                               party to any action against any Insured to determine the liability of the Insured nor shall the
                                               Insurer be impleaded by any Insured or its legal representatives . Bankruptcy or insolvency of
                                               any Insured or of the estate of any Insured shall not relieve the Insurer of its obligations nor
                                               deprive the Insurer of its rights or defenses under this Policy.


                                            XX. AUTHORIZATION CLAUSE
                                               By acceptance of this Policy, the Named Insured agrees to act on behalf of all Insureds with
                                               respect to the giving and receiving of notice of Claim or termination, the payment of premiums and
                                               the receiving of any return premiums that may become due under this Policy, the agreement to
                                               and acceptance of endorsements, and the giving or receiving of any other notice provided for in
                                               this Policy, and the Insureds agree that the Named Insured shall so act on their behalf.


                                            XXI. ALTERATION, ASSIGNMENT AND HEADINGS
                                               A.     No change in, modification of, or assignment of interest under this Policy shall be effective
                                                      except when made by a written endorsement to this Policy which is signed by an authorized
                                                      representative of the Insurer.
                                               B.     The titles and headings to the various parts, sections, subsections and endorsements of this
                                                      Policy are included solely for ease of reference and do not in any way limit, expand or
                                                      otherwise affect the provisions of such parts, sections, subsections or endorsements.


                                            XXII. ALTERNATIVE DISPUTE RESOLUTION
                                               The Insureds and the Insurer shall submit any dispute or controversy arising out of or relating to
                                               this Policy or the breach, termination or invalidity thereof to the alternative dispute resolution
                                               ("ADR") process described in this section.
                                               Either an Insured or the Insurer may elect the type of ADR process discussed below; provided,
                                               however, that the Insured shall have the right to reject the choice by the Insurer of the type of
                                               ADR process at any time prior to its commencement, in which case the choice by the Insured of
                                               ADR process shall control.
                                               There shall be two choices of ADR process: (1) non-binding mediation administered by any
                                               mediation facility to which the Insurer and the Insured mutually agree, in which the Insured and
                                               the Insurer shall try in good faith to settle the dispute by mediation in accordance with the then-
                                               prevailing commercial mediation rules of the mediation facility; or (2) arbitration submitted to any
                                               arbitration facility to which the Insured and the Insurer mutually agree, in which the arbitration
                                               panel shall consist of three disinterested individuals. In either mediation or arbitration, the mediator
                                               or arbitrators shall have knowledge of the legal, corporate management, or insurance issues
                                               relevant to the matters in dispute. In the event of arbitration, the decision of the arbitrators shall
                                               be final and binding and provided to both parties, and the award of the arbitrators shall not include
                                               attorneys' fees or other costs . In the event of mediation, either party shall have the right to
                                               commence arbitration in accordance with this section; provided , however, that no such arbitration


                                                                                                                                          Page 27 of 45
                                             Case: 1:20-cv-07750 Document #: 1-1 Filed: 12/28/20 Page 39 of 56 PageID #:50

                                            OXF1115
                                            UNIQUE MARKET
                                            REFERENCE: B1115N184678
                                                shall be commenced until at least 60 days after the date the mediation shall be deemed concluded
                                                or terminated. In all events, each party shall share equally the expenses of the ADR process.
FILED DATE: 9/9/2020 12:12 PM 2020CH05784




                                                Either ADR process may be commenced in New York, New York or in the state indicated in Item
                                                1 of the Declarations as the principal address of the Named Insured. The Named Insured shall
                                                act on behalf of each and every Insured in connection with any ADR process under this section.


                                            XXIII. INTERPRETATION
                                                The terms and conditions of this Policy shall be interpreted and construed in an evenhanded
                                                fashion as between the parties. If the language of this Policy is deemed to be ambiguous or
                                                otherwise unclear, the issue shall be resolved in the manner most consistent with the relevant
                                                terms and conditions of this Policy, without regard to authorship of the language, without any
                                                presumption or arbitrary interpretation or construction in favor of either the Insureds or the Insurer
                                                and without reference to the reasonable expectations of either the Insureds or the Insurer.



                                            PF-14387 (9/03)




                                                                                                                                          Page 28 of 45
                                            Case: 1:20-cv-07750 Document #: 1-1 Filed: 12/28/20 Page 40 of 56 PageID #:51

                                            OXF1115
                                            UNIQUE MARKET                                                OXFORDU R f\
                                            REFERENCE:B111SN184678
FILED DATE: 9/9/2020 12:12 PM 2020CH05784




                                                                                SPECIFIC ENTITY EXCLUSION


                                            It is hereby noted and agreed that any Claims or Circumstances arising out of, due to, or involving
                                            directly or indirectly, the following entity are hereby excluded under this Policy:

                                            Lone Wolf (dba BitlRA)

                                            All other terms and conditions remain unchanged.




                                                                                                                                       Page 29 of 45
                                            Case: 1:20-cv-07750 Document #: 1-1 Filed: 12/28/20 Page 41 of 56 PageID #:52

                                            OXFlllS
                                            UNIQUE MARKET                                                    OXFORD
                                                                                                                  U I~ i\        · l
                                            REFERENCE:B111SN184678
FILED DATE: 9/9/2020 12:12 PM 2020CH05784




                                                                               RETROACTIVE LIMITATION CLAUSE


                                            There shall be no liability hereunder in respect of any claim:


                                                (a) arising out of any circumstance or occurrence which has been notified to the Insured on any
                                                     other Policy of Insurance effected prior to the inception of this Policy;

                                                (b) arising out of any circumstance or occurrence known to the Assured prior to the inception
                                                     hereof and not disclosed to Underwriters at inception.


                                            01/94
                                            LSWSS9




                                                                                                                                       Page 30 of 45
                                             Case: 1:20-cv-07750 Document #: 1-1 Filed: 12/28/20 Page 42 of 56 PageID #:53

                                            OXF1115
                                            UNIQUE MARKET
                                            REFERENCE:B111SN184678
FILED DATE: 9/9/2020 12:12 PM 2020CH05784




                                                                    U.S. Terrorism Risk Insurance Act of 2002 as amended
                                                                            New & Renewal Business Endorsement



                                            This Endorsement is issued in accordance with the terms and conditions of the "U.S. Terrorism Risk
                                            Insurance Act of 2002" as amended, as summarized in the disclosure notice.

                                            In consideration of an additional premium of NIL, it is hereby noted and agreed with effect from
                                            inception that the Terrorism exclusion to which this Insurance is subject, shall not apply to any
                                            "insured loss" directly resulting from any "act of terrorism" as defined in the "U.S. Terrorism Risk
                                            Insurance Act of 2002", as amended ("TRIA").

                                            The coverage afforded by this Endorsement is only in respect of any "insured loss" of the type
                                            insured by this Insurance directly resulting from an "act of terrorism" as defined in TRIA. The
                                            coverage provided by this Endorsement shall expire at 12:00 midnight December 31, 2020, the date
                                            on which the TRIA Program is scheduled to terminate, or the expiry date of the policy whichever
                                            occurs first, and shall not cover any losses or events which arise after the earlier of these dates. The
                                            Terrorism exclusion, to which this Insurance is subject, applies in full force and effect to any other
                                            losses and any act or events that are not included in said definition of "act of terrorism".

                                            This Endorsement only affects the Terrorism exclusion to which this Insurance is subject. All other
                                            terms, conditions, insured coverage and exclusions of this Insurance including applicable limits and
                                            deductibles remain unchanged and apply in full force and effect to the coverage provided by this
                                            Insurance.

                                            Furthermore the Underwriter(s) will not be liable for any amounts for which they are not responsible
                                            under the terms of TRIA (including subsequent.action of Congress pursuant to the Act) due to the
                                            application of any clause which results in a cap on the Underwriter's liability for payment for
                                            terrorism losses.


                                            LMAS218
                                            12 January 2015




                                                                                                                                         Page 31 of 45
                                             Case: 1:20-cv-07750 Document #: 1-1 Filed: 12/28/20 Page 43 of 56 PageID #:54

                                            OXF1115
                                            UNIQUE MARKET                                               OXFORD '
                                            REFERENCE:B1115N184678
FILED DATE: 9/9/2020 12:12 PM 2020CH05784




                                                                            SERVICE OF SUIT CLAUSE (U.S.A.)

                                            It is agreed that in the event of the failure of the Insurers hereon to pay any amount claimed to
                                            be due hereunder, the Insurers hereon, at the request of the Insured (or Reinsured), will
                                            submit to the jurisdiction of a Court of competent jurisdiction within the United States. Nothing
                                            in this Clause constitutes or should be understood to constitute a waiver of Insurers' rights to
                                            commence an action in any Court of competent jurisdiction
                                            in the United States, to remove an action to a United States District Court, or to seek a transfer
                                            of a case to another Court as permitted by the laws of the United States or of any State in the
                                            United States.

                                            It is further agreed that service of process in such suit may be made upon

                                                             Patrick Kelly - Wilson, Elser, Moskowitz, Edelman & Dicker LLP
                                                             555 S. Flower Street, Suite 2900, Los Angeles, CA 90071-2407

                                            and that in any suit instituted against any one of them upon this contract, Insurers will abide by
                                            the final decision of such Court or of any Appellate Court in the event of an appeal.

                                            The above-named are authorized and directed to accept service of process on behalf of Insurers
                                            in any such suit and/or upon the request of the Insured (or Reinsured) to give a written
                                            undertaking to the Insured (or Reinsured) that they will enter a general appearance upon
                                            Insurers' behalf in the event such a suit shall be instituted.

                                            Further, pursuant to any statute of any state, territory or district of the United States which
                                            makes provision therefor, Insurers hereon hereby designate the Superintendent, Commissioner
                                            or Director of Insurance or other officer specified for that purpose in the statute, or his
                                            successor or successors in office, as their true and lawful attorney upon whom may be served
                                            any lawful process in any action, suit or proceeding instituted by or on behalf of the Insured (or
                                            Reinsured) or any beneficiary hereunder arising out of this contract of insurance (or
                                            reinsurance), and hereby designate the above-named as the person to whom the said officer is
                                            authorized to mail such process or a true copy thereof.

                                            24/4/86
                                            NMA1998




                                                                                                                                    Page 32 of 45
                                                 Case: 1:20-cv-07750 Document #: 1-1 Filed: 12/28/20 Page 44 of 56 PageID #:55

                                            OXFlllS
                                            UNIQUE MARKET
                                            REFERENCE:B111SN184678
                                                                                                             OXFORDll
FILED DATE: 9/9/2020 12:12 PM 2020CH05784




                                                            NUCLEAR INCIDENT EXCLUSION CLAUSE-LIABILITY-DIRECT (BROAD) (U.S.A.)

                                            For attachment to insurances of the following classifications in the U.S.A., its Territories and
                                            Possessions, Puerto Rico and the Canal Zone:

                                                   Owners, Landlords and Tenants Liability, Contractual Liability, Elevator Liability, Owners or
                                                   Contractors (including railroad) Protective Liability, Manufacturers and Contractors Liability,
                                                   Product Liability, Professional and Malpractice Liability, Storekeepers Liability, Garage Liability,
                                                   Automobile Liability (including Massachusetts Motor Vehicle or Garage Liability),

                                            not being insurances of the classifications to which the Nuclear Incident Exclusion Clause-Liability-
                                            Direct (Limited) applies.

                                            This Policy* does not apply:

                                            I.        Under any Liability Coverage, to injury, sickness, disease, death or destruction :

                                                      (a)      with respect to which an insured under the Policy is also an insured under a
                                                               nuclear energy liability policy issued by Nuclear Energy Liability Insurance
                                                               Association, Mutual Atomic Energy Liability Underwriters or Nuclear
                                                               Insurance Association of Canada, or would be an insured under any such
                                                               policy but for its termination upon exhaustion of its limit of liability; or

                                                      (b)      resulting from the hazardous properties of nuclear material and with respect
                                                               to which (1) any person or organization is required to maintain financial
                                                               protection pursuant to the Atomic Energy Act of 1954, or any law amendatory
                                                               thereof, or (2) the insured is, or had this Policy not been issued would be,
                                                               entitled to indemnity from the United States of America, or any agency
                                                               thereof, under any agreement entered into by the United States of America,
                                                               or any agency thereof, with any person or organization.

                                            II.       Under any Medical Payments Coverage, or under any Supplementary Payments Provision
                                                      relating to immediate medical or surgical relief, to expenses incurred with respect to bodily
                                                      injury, sickness, disease or death resulting from the hazardous properties of nuclear material
                                                      and arising out of the operation of a nuclear facility by any person or organization.

                                            Ill.      Under any Liability Coverage, to injury, sickness, disease, death or destruction     resulting
                                                      from the hazardous properties of nuclear material, if:

                                                      (a)      the nuclear material (1) is at any nuclear facility owned by, or operated by or on behalf
                                                               of, an insured or (2) has been discharged or dispersed therefrom;

                                                      (b)      the nuclear material is contained in spent fuel or waste at any time possessed,
                                                               handled, used, processed, stored, transported or disposed of by or on behalf of an
                                                               insured; or

                                                      (c)      the injury, sickness, disease, death or destruction arises out of the furnishing by an       _ /A__
                                                               insured of services, materials, parts or equipment in connection with the planning,          ff}'J
                                                                                                                                            Page 33 of 45
                                             Case: 1:20-cv-07750 Document #: 1-1 Filed: 12/28/20 Page 45 of 56 PageID #:56

                                            OXF1115
                                            UNIQUE MARKET
                                            REFERENCE: B1115N184678

                                                            construction, maintenance, operation or use of any nuclear facility, but if such facility
                                                            is located within the United States of America, its territories or possessions or Canada,
FILED DATE: 9/9/2020 12:12 PM 2020CH05784




                                                            this exclusion (c) applies only to injury to or destruction of property at such nuclear
                                                            facility.

                                            IV.     As used in this endorsement:

                                                    "hazardous properties" include radioactive, toxic or explosive properties; "nuclear material"
                                                    means source material, special nuclear material or by-product material; "source material",
                                                    "special nuclear material", and "by-product material" have the meanings given them in the
                                                    Atomic Energy Act 1954 or in any law amendatory thereof; "spent fuel" means any fuel
                                                    element or fuel component, solid or liquid, which has been used or exposed to radiation in a
                                                    nuclear reactor; "waste" means any waste material (1) containing by-product material and (2)
                                                    resulting from the operation by any person or organization of any nuclear facility included
                                                    within the definition of nuclear facility under paragraph (a) or (b) thereof; "nuclear facility"
                                                    means:

                                                    (a)     any nuclear reactor,

                                                    (b)     any equipment or device designed or used for (1) separating the isotopes of uranium
                                                            or plutonium, (2) processing or utilizing spent fuel, or {3) handling, processing or
                                                            packaging waste,

                                                    (c)     any equipment or device used for the processing, fabricating or alloying of special
                                                            nuclear material if at any time the total amount of such material in the custody of the
                                                            insured at the premises where such equipment or device is located consists of or
                                                            contains more than 25 grams of plutonium or uranium 233 or any combination
                                                            thereof, or more than 250 grams of uranium 235,

                                                    {d)     any structure, basin, excavation, premises or place prepared or used for the storage
                                                            or disposal of waste, and includes the site on which any of the foregoing is located, all
                                                            operations conducted on such site and all premises used for such operations; "nuclear
                                                            reactor" means any apparatus designed or used to sustain nuclear fission in a self-
                                                            supporting chain reaction or to contain a critical mass of fissionable material. With
                                                            respect to injury to or destruction of property, the word "injury" or "destruction"
                                                            includes all forms of radioactive contamination of property.

                                            It is understood and agreed that, except as specifically provided in the foregoing to the contrary, this
                                            clause is subject to the terms, exclusions, conditions and limitations of the Policy to which it is
                                            attached.

                                            * NOTE: As respects policies which afford liability coverages and other forms of coverage in addition,
                                            the words underlined should be amended to designate the liability coverage to which this clause is to
                                            apply.

                                            17/3/60
                                            NMA 1256

                                            All other terms, clauses and conditions remain unaltered .




                                                                                                                                         Page 34 of 45
                                            Case: 1:20-cv-07750 Document #: 1-1 Filed: 12/28/20 Page 46 of 56 PageID #:57

                                            OXF1115
                                            UNIQUE MARKET                                                    OXFORD
                                            REFERENCE:B1115N184678
FILED DATE: 9/9/2020 12:12 PM 2020CH05784




                                                       RADIOACTIVE CONTAMINATION EXCLUSION CLAUSE-LIABILITY-DIRECT (U.S.A.)

                                            For attachment (in addition to the appropriate Nuclear Incident Exclusion Clause-Liability-Direct) to
                                            liability insurances affording worldwide coverage.

                                            In relation to liability arising outside the U.S.A., its Territories or Possessions, Puerto Rico or the Canal
                                            Zone, this Policy does not cover any liability of whatsoever nature directly or indirectly caused by or
                                            contributed to by or arising from ionising radiations or contamination by radioactivity from any
                                            nuclear fuel or from any nuclear waste from the combustion of nuclear fuel.

                                            13/2/64
                                            NMA 1477

                                            All other terms, clauses and conditions remain unaltered .




                                                                                                                                            Page 35 of 45
                                             Case: 1:20-cv-07750 Document #: 1-1 Filed: 12/28/20 Page 47 of 56 PageID #:58

                                            OXF1115
                                            UNIQUE MARKET                                               OXFORD
                                            REFERENCE:B111SN184678                                               '   \




                                                                      SANCTION LIMITATION AND EXCLUSION CLAUSE
FILED DATE: 9/9/2020 12:12 PM 2020CH05784




                                            No (re)insurer shall be deemed to provide cover and no (re)insurer shall be liable to pay any claim or
                                            provide any benefit hereunder to the extent that the provision of such cover, payment of such claim
                                            or provision of such benefit would expose that (re)insurer to any sanction, prohibition or restriction
                                            under United Nations resolutions or the trade or economic sanctions, laws or regulations of the
                                            European Union, United Kingdom or United States of America.

                                            15/09/10
                                            LMA3100

                                            All other terms, clauses and conditions remain unaltered.




                                                                                                                                      Page 36 of 45
                                             Case: 1:20-cv-07750 Document #: 1-1 Filed: 12/28/20 Page 48 of 56 PageID #:59

                                            OXF1115
                                            UNIQUE MARKET                                                OXFORD  1:·. \
                                            REFERENCE: B1115N184678


                                                                     WAR AND TERRORISM EXCLUSION ENDORSEMENT
FILED DATE: 9/9/2020 12:12 PM 2020CH05784




                                            Notwithstanding any provision to the contrary within this insurance or any endorsement thereto it is
                                            agreed that this insurance excludes loss, damage, cost or expense of whatsoever nature directly or
                                            indirectly caused by, resulting from or in connection with any of the following regardless of any other
                                            cause or event contributing concurrently or in any other sequence to the loss;

                                            1.      war, invasion, acts of foreign enemies, hostilities or warlike operations (whether war be
                                                    declared or not), civil war, rebellion, revolution, insurrection, civil commotion assuming the
                                                    proportions of or amounting to an uprising, military or usurped power; or

                                            2.      any act of terrorism .

                                            For the purpose of this endorsement an act of terrorism means an act, including but not limited to the
                                            use of force or violence and/or the threat thereof, of any person or group(s) of persons, whether
                                            acting alone or on behalf of or in connection with any organisation(s) or government(s), committed
                                            for political, religious, ideological or similar purposes including the intention to influence any
                                            government and/or to put the public, or any section of the public, in fear.

                                            This endorsement also excludes loss, damage, cost or expense of whatsoever nature directly or
                                            indirectly caused by, resulting from or in connection with any action taken in controlling, preventing,
                                            suppressing or in any way relating to 1 and/or 2 above.

                                            If the Underwriters allege that by reason of this exclusion, any loss, damage, cost or expense is not
                                            covered by this insurance the burden of proving the contrary shall be upon the Assured.

                                            In the event any portion of this endorsement is found to be invalid or unenforceable, the remainder
                                            shall remain in full force and effect.

                                            08/10/01
                                            NMA2918

                                            All other terms, clauses and conditions remain unaltered .




                                                                                                                                       Page 37 of 45
                                                     Case: 1:20-cv-07750 Document #: 1-1 Filed: 12/28/20 Page 49 of 56 PageID #:60

                                                   OXF1115
                                                   UNIQUE MARKET                                                   OXFORD
                                                   REFERENCE:B111SN184678


                                                                                         SHORT RATE CANCELLATION TABLE
FILED DATE: 9/9/2020 12:12 PM 2020CH05784




                                            Notwithstanding anything to the contrary contained herein and in consideration of the premium for which
                                            this Insurance is written it is agreed that in the event of cancellation thereof by the Assured the Earned
                                            Premium shall be computed as follows:-

                                            A.     For insurances written for one year:-

                                                        Days                                   Percent of      Days                                       Per cent. of
                                                     Insurance                                 One Year     Insurance                                      One Year
                                                      in Force                                 Premium       in Force                                      Premium
                                                       1- 54                                      25        192 -196                                            63
                                                      55 - 58                                     26        197 - 200                                           64
                                                      59 - 62     ..... (2 months) ...... ..      27        201- 205                                            65
                                                      63 - 65                                     28        206 - 209                                           66
                                                      66- 69                                      29        210 - 214      ...... (7 months) ..... .            67
                                                      70 - 73                                     30        215 - 218                                           68
                                                      74- 76                                      31        219 - 223                                           69
                                                      77- 80                                      32        224 - 228                                           70
                                                      81- 83                                      33        229 - 232                                           71
                                                      84 - 87                                     34        233 - 237                                           72
                                                      88 - 91     ..... (3 months) ..... .        35        238 - 241                                           73
                                                      92 - 94                                     36        242 - 246      ... ... (8 months) ......            74
                                                      95 - 98                                     37        247 - 250                                           75
                                                      99 -102                                     38        251- 255                                            76
                                                     103 -105                                     39        256 - 260                                           77
                                                     106 -109                                     40        261- 264                                            78
                                                     110 - 113                                    41        265 - 269                                           79
                                                     114 - 116                                    42        270 - 273      ...... (9 months) ...... .           80
                                                     117 - 120                                    43        274 - 278                                           81
                                                     121-124      ...... (4 months} ......        44        279 - 282                                           82
                                                     125 -127                                     45        283 - 287                                           83
                                                     128 -131                                     46        288 - 291                                           84
                                                     132- 135                                     47        292 - 296                                           85
                                                     136 -138                                     48        297 - 301                                           86
                                                     143 -146                                     so        302 - 305   ..... (10 months) .....                 87
                                                     147 - 149                                    51        306 - 310                                           88
                                                     150 - 153    .... (5 months) ..... .         52        311- 314                                            89
                                                     154 -156                                     53        315 - 319                                           90
                                                     157 -160                                     54        320 - 323                                           91
                                                     161-164                                      55        324 - 328                                           92
                                                     165 -167                                     56        329 - 332                                          93
                                                     168 - 171                                    57        333 - 337   ...... (11 months) ..... .             94
                                                     172 - 175                                    58        338 - 342                                           95
                                                     176 - 178                                    59        343 - 346                                          96
                                                     179 -182     ...... (6 months) ..... .       60        352 - 355                                          98
                                                     183 -187                                     61        356 - 360                                          99
                                                     188 - 191                                    62        361 - 365   ...... (12 months) .....               100

                                            B.   For Insurances written for more or less than one year:-


                                                                                                                                                        Page 38 of 45
                                                                                                                                                                        4:i
                                                       Case: 1:20-cv-07750 Document #: 1-1 Filed: 12/28/20 Page 50 of 56 PageID #:61

                                                    OXF1115
                                                    UNIQUE MARKET
                                                    REFERENCE:B1115N184678
                                                                                                                  O~FORD}JJ
                                                  1.    If insurance has been in force for 12 months or less, apply the standard short rate table for annual
FILED DATE: 9/9/2020 12:12 PM 2020CH05784




                                                        insurances to the full annual premium determined as for an insurance written for a term of one
                                                        year.

                                                  2.    If insurance has been in force for more than 12 months:

                                                        (a)   Determine full annual premium as for an insurance written for a term of one year.

                                                        (b) Deduct such premium from the full insurance premium, and on the remainder calculate the
                                                            pro rata Earned Premium on the basis of the ratio of the length of time beyond one year the
                                                            insurance has been in force to the length of time beyond one year for which the insurance was
                                                            originally written.

                                                        (c)   Add premium produced in accordance with items (a) and (b) to obtain Earned Premium during
                                                              full period insurance has been in force.

                                            Furthermore and notwithstanding the foregoing, Underwriters shall retain the total premium for this
                                            Insurance, such total premium to be deemed earned upon inception of the Policy if any claim or any
                                            circumstance that could reasonably be the basis for a claim is reported to Underwriters under this Insurance
                                            on or before such date of cancellation.

                                            NMA 45 (amended)

                                            All other terms, clauses & conditions remain unchanged.




                                                                                                                                                Page 39 of 45
                                             Case: 1:20-cv-07750 Document #: 1-1 Filed: 12/28/20 Page 51 of 56 PageID #:62

                                            OXF1115
                                            UNIQUE MARKET                                                OXFORD
                                                                                                            UR ,- \
                                            REFERENCE:B1115N184678
FILED DATE: 9/9/2020 12:12 PM 2020CH05784




                                                                                  CHOICE OF LAW CLAUSE

                                            In consideration of the premium charged for this policy, it is hereby understood and agreed by both
                                            the Assured and Underwriters that any dispute concerning the interpretation of this policy shall be
                                            governed by the laws of the state of California, U.S.A.

                                            All other terms, clauses and conditions remain unaltered .




                                                                                                                                   Page 40 of 45
                                            Case: 1:20-cv-07750 Document #: 1-1 Filed: 12/28/20 Page 52 of 56 PageID #:63

                                            OXF1115
                                            UNIQUE MARKET                                                 OXFORD
                                            REFERENCE:B1115N184678
FILED DATE: 9/9/2020 12:12 PM 2020CH05784




                                                                                 PREMIUM PAYMENT CLAUSE

                                            Notwithstanding any provision to the contrary within this contract or any endorsement hereto, in
                                            respect of non payment of premium only the following clause will apply.

                                            The (Re)lnsured undertakes that premium will be paid in full to (Re)lnsurers within 60 days of
                                            inception of this contract (or, in respect of instalment premiums, when due).

                                            If the premium due under this contract has not been so paid to (Re)lnsurers by the 60 th day from the
                                            inception of this contract (and, in respect of instalment premiums, by the date they are due)
                                            (Re)lnsurers shall have the right to cancel this contract by notifying the (Re)lnsured via the broker in
                                            writing. In the event of cancellation, premium is due to (Re)lnsurers on a pro rata basis for the
                                            period that (Re)lnsurers are on risk but the full contract premium shall be payable to (Re)lnsurers in
                                            the event of a loss or occurrence prior to the date of termination which gives rise to a valid claim
                                            under this contract.

                                            It is agreed that (Re)lnsurers shall give not less than 30 days prior notice of cancellation to the
                                            (Re)lnsured via the broker. If premium due is paid in full to (Re)lnsurers before the notice period
                                            expires, notice of cancellation shall automatically be revoked. If not, the contract shall automatically
                                            terminate at the end of the notice period.

                                            If any provision of this clause is found by any court or administrative body of competent jurisdiction
                                            to be invalid or unenforceable, such invalidity or unenforceability will not affect the other provisions
                                            of this clause which will remain in full force and effect.

                                            30/09/08
                                            LSW3001




                                                                                                                                         Page 41 of 45
                                             Case: 1:20-cv-07750 Document #: 1-1 Filed: 12/28/20 Page 53 of 56 PageID #:64

                                            OXF1115
                                            UNIQUE MARKET
                                            REFERENCE:B1115N184678                                      I '.; 'I l I R ,\ ,'\J (._, I   h l~ l ) ]( I I1   \
FILED DATE: 9/9/2020 12:12 PM 2020CH05784




                                                                                  INFORMATION SECTION

                                            The following information was provided to insurer(s) to support the assessment of the risk at the
                                            time of underwriting:

                                                        Financial Institutions Risk Protector Application originally signed & dated 11/17/2017
                                                        and re-signed & re-dated 06/27/2018

                                                        Amended page 5 of application i.r.o. Lone Wolf (BitlRA)

                                                        Balance Sheet & Income Statements as at 10/31/2017




                                                                                                                                                     Page 42 of 45
                                             Case: 1:20-cv-07750 Document #: 1-1 Filed: 12/28/20 Page 54 of 56 PageID #:65

                                            OXF1115
                                            UNIQUE MARKET
                                            REFERENCE:B1115N184678
                                                                                                     OXFORD~
                                                                                SECURITY DETAILS
FILED DATE: 9/9/2020 12:12 PM 2020CH05784




                                            INSURER'S
                                            LIABILITY:
                                                                                     LMA3333

                                                                (Re)insurer's liability several not joint

                                                                The liability of a (re)insurer under this contract is several and not joint with
                                                                other (re)insurers party to this contract. A (re)insurer is liable only for the
                                                                proportion of liability it has underwritten. A (re)insurer is not jointly liable
                                                                for the proportion of liability underwritten by any other (re)insurer. Nor is a
                                                                (re)insurer otherwise responsible for any liability of any other (re)insurer
                                                                that may underwrite this contract.

                                                               The proportion of liability under this contract underwritten by a (re)insurer
                                                               (or, in the case of a Lloyd's syndicate, the total of the proportions
                                                               underwritten by all the members of the syndicate taken together) is shown
                                                               next to its stamp. This is subject always to the provision concerning "signing"
                                                               below.

                                                               In the case of a Lloyd's syndicate, each member of the syndicate (rather than
                                                               the syndicate itself) is a (re)insurer. Each member has underwritten a
                                                               proportion of the total shown for the syndicate (that total itself being the
                                                               total of the proportions underwritten by all the members of the syndicate
                                                               taken together). The liability of each member of the syndicate is several and
                                                               not joint with other members. A member is liable only for that member's
                                                               proportion. A member is not jointly liable for any other member's
                                                               proportion. Nor is any member otherwise responsible for any liability of any
                                                               other (re)insurer that may underwrite this contract. The business address of
                                                               each member is Lloyd's, One Lime Street, London EC3M 7HA. The identity of
                                                               each member of a Lloyd's syndicate and their respective proportion may be
                                                               obtained by writing to Market Services, Lloyd's, at the above address.

                                                               Proportion of liability

                                                               Unless there is "signing" (see below), the proportion of liability under this
                                                               contract underwritten by each (re)insurer (or, in the case of a Lloyd's
                                                               syndicate, the total of the proportions underwritten by all the members of
                                                               the syndicate taken together) is shown next to its stamp and is referred to
                                                               as its "written line".

                                                               Where this contract permits, written lines, or certain written lines, may be
                                                               adjusted ("signed"). In that case a schedule is to be appended to this
                                                               contract to show the definitive proportion of liability under this contract
                                                               underwritten by each (re)insurer (or, in the case of a Lloyd's syndicate, the
                                                               total of the proportions underwritten by all the members of the syndicate
                                                               taken together). A definitive proportion (or, in the case of a Lloyd's
                                                               syndicate, the total of the proportions underwritten by all the members of a
                                                               Lloyd's syndicate taken together) is referred to as a "signed line". The signed



                                                                                                                                   Page 43 of 45
                                             Case: 1:20-cv-07750 Document #: 1-1 Filed: 12/28/20 Page 55 of 56 PageID #:66

                                            OXF1115
                                            UNIQUE MARKET                                          OXFORD         .
                                            REFERENCE:B1115N184678                                            \


                                                               lines shown in the schedule will prevail over the written lines unless a proven
                                                               error in calculation has occurred.
FILED DATE: 9/9/2020 12:12 PM 2020CH05784




                                                               Although reference is made at various points in this clause to "this contract"
                                                               in the singular, where the circumstances so require this should be read as a
                                                               reference to contracts in the plural.

                                            ORDER HEREON:      100%

                                            BASIS OF
                                            WRITTEN LINES:     Percentage of whole.

                                            WRITTEN
                                            LINES:             In a co-insurance placement, following insurers may, but are not obliged to,
                                                               follow the premium charged by the slip leader.

                                                               Insurers may not seek to guarantee for themselves terms as favourable as
                                                               those which others subsequently achieve during the placement.

                                            SIGNING
                                            PROVISIONS:        In the event that the written lines hereon exceed 100% of the order, any
                                                               lines written "to stand" will be allocated in full and all other lines will be
                                                               signed down in equal proportions so that the aggregate signed lines are
                                                               equal to 100% of the order without further agreement of any of the insurers.

                                                               However:

                                                               a)    in the event that the placement of the order is not completed by the
                                                                     commencement date of the period of insurance then all lines written
                                                                     by that date will be signed in full;

                                                               b) the insured may elect for the disproportionate signing of insurers' lines,
                                                                  without further specific agreement of insurers, providing that any such
                                                                  variation is made prior to the commencement date of the period of
                                                                  insurance, and that lines written "to stand" may not be varied without
                                                                  the documented agreement of those insurers.

                                                               The signed lines resulting from the application of the above provisions can
                                                               be varied, before or after the commencement date of the period of
                                                               insurance, by the documented agreement of the insured and all insurers
                                                               whose lines are to be varied . The variation to the contracts will take effect
                                                               only when all such insurers have agreed, with the resulting variation in
                                                               signed lines commencing from the date set out in that agreement.




                                                                                                                                  Page 44 of 45
                                             Case: 1:20-cv-07750 Document #: 1-1 Filed: 12/28/20 Page 56 of 56 PageID #:67

                                            OXF1115
                                            UNIQUE MARKET                                           OXFORD ·
                                            REFERENCE:B1115N184678

                                            Signed Line %                          Written Line and Security
FILED DATE: 9/9/2020 12:12 PM 2020CH05784




                                                                                   CHUEBEI

                                                                                       Chubb Global Markets - Financial Unes
                                                                     (.    (        a traC:!ng name of Chubb Underwriting Agencies ltd

                                                                     ~0        ,   IM\<[¥1~g II{UISlib 1¢1:tb't.



                                                                                   AAANNNNNNANN
                                                                                   Fl@talbotuw.com




                                                                                                                                         Page 45 of 45
